FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-604 WASHINGTON MUTUAL INVESTORS FUND, INC. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C.20005 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code: (202) 842-5665 JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C.20005 (Name and address of agent for service) Registrant’s telephone number, including area code: (202)842-5665 Date of fiscal year end:April 30 Date of reporting period:July 1, 2006 – June 30, 2007 Company Name Ticker CUSIP Meeting Date Proposal Proposed by Vote Cast Fund Vote For/Against Management 3M COMPANY MMM 88579Y101 08-May-2007 DIRECTOR LINDA G. ALVARADO Management Yes For For DIRECTOR GEORGE W. BUCKLEY Management Yes For For DIRECTOR VANCE D. COFFMAN Management Yes For For DIRECTOR MICHAEL L. ESKEW Management Yes For For DIRECTOR W. JAMES FARRELL Management Yes For For DIRECTOR HERBERT L. HENKEL Management Yes For For DIRECTOR EDWARD M. LIDDY Management Yes For For DIRECTOR ROBERT S. MORRISON Management Yes For For DIRECTOR AULANA L. PETERS Management Yes For For DIRECTOR ROZANNE L. RIDGWAY Management Yes For For RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS Management Yes For For AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE FAIR PRICE PROVISION Management Yes For For APPROVAL OF THE EXECUTIVE ANNUAL INCENTIVE PLAN Management Yes For For APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PERFORMANCE UNIT PLAN Management Yes For For EXECUTIVE COMPENSATION BASED ON THE PERFORMANCE OF PEER COMPANIES. Shareholder Yes Against For ABBOTT LABORATORIES ABT 002824100 27-Apr-2007 DIRECTOR R.S. AUSTIN Management Yes For For DIRECTOR W.M. DALEY Management Yes For For DIRECTOR W.J. FARRELL Management Yes For For DIRECTOR H.L. FULLER Management Yes For For DIRECTOR R.A. GONZALEZ Management Yes For For DIRECTOR D.A.L. OWEN Management Yes For For DIRECTOR B. POWELL JR. Management Yes For For DIRECTOR W.A. REYNOLDS Management Yes For For DIRECTOR R.S. ROBERTS Management Yes For For DIRECTOR S.C. SCOTT III Management Yes For For DIRECTOR W.D. SMITHBURG Management Yes For For DIRECTOR G.F. TILTON Management Yes For For DIRECTOR M.D. WHITE Management Yes For For RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management Yes For For SHAREHOLDER PROPOSAL - ADVISORY VOTE Shareholder Yes Against For SHAREHOLDER PROPOSAL - THE ROLES OF CHAIR AND CEO Shareholder Yes Against For AETNA INC. AET 00817Y108 27-Apr-2007 DIRECTOR FRANK M. CLARK Management Yes For For DIRECTOR BETSY Z. COHEN Management Yes For For DIRECTOR MOLLY J. COYE, M.D. Management Yes For For DIRECTOR BARBARA H. FRANKLIN Management Yes For For DIRECTOR JEFFREY E. GARTEN Management Yes For For DIRECTOR EARL G. GRAVES Management Yes For For DIRECTOR GERALD GREENWALD Management Yes For For DIRECTOR ELLEN M. HANCOCK Management Yes For For DIRECTOR EDWARD J. LUDWIG Management Yes For For DIRECTOR JOSEPH P. NEWHOUSE Management Yes For For DIRECTOR RONALD A. WILLIAMS Management Yes For For APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION Management Yes For For SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Yes For Against SHAREHOLDER PROPOSAL ON NOMINATING A DIRECTOR FROM THE EXECUTIVE RETIREE RANKS Shareholder Yes Against For AFLAC INCORPORATED AFL 001055102 07-May-2007 DIRECTOR DANIEL P. AMOS Management Yes For For DIRECTOR JOHN SHELBY AMOS II Management Yes For For DIRECTOR PAUL S. AMOS II Management Yes For For DIRECTOR YOSHIRO AOKI Management Yes For For DIRECTOR MICHAEL H. ARMACOST Management Yes For For DIRECTOR KRISS CLONINGER III Management Yes For For DIRECTOR JOE FRANK HARRIS Management Yes For For DIRECTOR ELIZABETH J. HUDSON Management Yes For For DIRECTOR KENNETH S. JANKE SR. Management Yes For For DIRECTOR DOUGLAS W. JOHNSON Management Yes For For DIRECTOR ROBERT B. JOHNSON Management Yes For For DIRECTOR CHARLES B. KNAPP Management Yes For For DIRECTOR E. STEPHEN PURDOM, M.D. Management Yes For For DIRECTOR B.K. RIMER, DR. PH Management Yes For For DIRECTOR MARVIN R. SCHUSTER Management Yes For For DIRECTOR DAVID GARY THOMPSON Management Yes For For DIRECTOR ROBERT L. WRIGHT Management Yes For For RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For AIR PRODUCTS AND CHEMICALS, INC. APD 009158106 25-Jan-2007 DIRECTOR WILLIAM L. DAVIS III Management Yes For For DIRECTOR W. DOUGLAS FORD Management Yes For For DIRECTOR EVERT HENKES Management Yes For For DIRECTOR MARGARET G. MCGLYNN Management Yes For For APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2007. Management Yes For For ALCOA INC. AA 013817101 20-Apr-2007 DIRECTOR ALAIN J.P. BELDA Management Yes For For DIRECTOR CARLOS GHOSN Management Yes For For DIRECTOR HENRY B. SCHACHT Management Yes For For DIRECTOR FRANKLIN A. THOMAS Management Yes For For PROPOSAL TO RATIFY THE INDEPENDENT AUDITOR Management Yes For For AMEREN CORPORATION AEE 023608102 24-Apr-2007 DIRECTOR STEPHEN F. BRAUER Management Yes For For DIRECTOR SUSAN S. ELLIOTT Management Yes For For DIRECTOR GAYLE P.W. JACKSON Management Yes For For DIRECTOR JAMES C. JOHNSON Management Yes For For DIRECTOR RICHARD A. LIDDY Management Yes For For DIRECTOR GORDON R. LOHMAN Management Yes For For DIRECTOR CHARLES W. MUELLER Management Yes For For DIRECTOR DOUGLAS R. OBERHELMAN Management Yes For For DIRECTOR GARY L. RAINWATER Management Yes For For DIRECTOR HARVEY SALIGMAN Management Yes For For DIRECTOR PATRICK T. STOKES Management Yes For For DIRECTOR JACK D. WOODARD Management Yes For For RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Yes For For SHAREHOLDER PROPOSAL RELATING TO REPORT ON CALLAWAY PLANT RELEASES Shareholder Yes Against For AMERICAN ELECTRIC POWER COMPANY, INC AEP 025537101 24-Apr-2007 DIRECTOR E.R. BROOKS Management Yes For For DIRECTOR D.M. CARLTON Management Yes For For DIRECTOR R.D. CROSBY, JR. Management Yes For For DIRECTOR J.P. DESBARRES Management Yes For For DIRECTOR R.W. FRI Management Yes For For DIRECTOR L.A. GOODSPEED Management Yes For For DIRECTOR W.R. HOWELL Management Yes For For DIRECTOR L.A. HUDSON, JR. Management Yes For For DIRECTOR M.G. MORRIS Management Yes For For DIRECTOR L.L. NOWELL III Management Yes For For DIRECTOR R.L. SANDOR Management Yes For For DIRECTOR D.G. SMITH Management Yes For For DIRECTOR K.D. SULLIVAN Management Yes For For APPROVAL OF AEP SENIOR OFFICER INCENTIVE PLAN. Management Yes For For RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For AMERICAN INTERNATIONAL GROUP, INC. AIG 026874107 16-May-2007 DIRECTOR MARSHALL A. COHEN Management Yes For For DIRECTOR MARTIN S. FELDSTEIN Management Yes For For DIRECTOR ELLEN V. FUTTER Management Yes For For DIRECTOR STEPHEN L. HAMMERMAN Management Yes For For DIRECTOR RICHARD C. HOLBROOKE Management Yes For For DIRECTOR FRED H. LANGHAMMER Management Yes For For DIRECTOR GEORGE L. MILES, JR. Management Yes For For DIRECTOR MORRIS W. OFFIT Management Yes For For DIRECTOR JAMES F. ORR III Management Yes For For DIRECTOR VIRGINIA M. ROMETTY Management Yes For For DIRECTOR MARTIN J. SULLIVAN Management Yes For For DIRECTOR MICHAEL H. SUTTON Management Yes For For DIRECTOR EDMUND S.W. TSE Management Yes For For DIRECTOR ROBERT B. WILLUMSTAD Management Yes For For DIRECTOR FRANK G. ZARB Management Yes For For RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2 PLAN. Management Yes For For SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS. Shareholder Yes Against For AMGEN INC. AMGN 031162100 09-May-2007 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Management Yes For For TO APPROVE THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Management Yes For For TO APPROVE THE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED BYLAWS ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Management Yes For For ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management Yes For For ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Management Yes For For ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management Yes For For ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management Yes For For STOCKHOLDER PROPOSAL #1 (ANIMAL WELFARE POLICY). Shareholder Yes Against For STOCKHOLDER PROPOSAL #2 (SUSTAINABILITY REPORT). Shareholder Yes Against For AON CORPORATION AOC 037389103 18-May-2007 DIRECTOR PATRICK G. RYAN Management Yes For For DIRECTOR GREGORY C. CASE Management Yes For For DIRECTOR EDGAR D. JANNOTTA Management Yes For For DIRECTOR JAN KALFF Management Yes For For DIRECTOR LESTER B. KNIGHT Management Yes For For DIRECTOR J. MICHAEL LOSH Management Yes For For DIRECTOR R. EDEN MARTIN Management Yes For For DIRECTOR ANDREW J. MCKENNA Management Yes For For DIRECTOR ROBERT S. MORRISON Management Yes For For DIRECTOR RICHARD B. MYERS Management Yes For For DIRECTOR RICHARD C. NOTEBAERT Management Yes For For DIRECTOR JOHN W. ROGERS, JR. Management Yes For For DIRECTOR GLORIA SANTONA Management Yes For For DIRECTOR CAROLYN Y. WOO Management Yes For For RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS AON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For APACHE CORPORATION APA 037411105 02-May-2007 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Management Yes For For ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Management Yes For For ELECTION OF DIRECTOR: F.H. MERELLI Management Yes For For ELECTION OF DIRECTOR: RAYMOND PLANK Management Yes For For APPROVAL OF 2 Management Yes For For STOCKHOLDER PROPOSAL CONCERNING REIMBURSEMENT OF PROXY EXPENSES Shareholder Yes Against For APPLIED MATERIALS, INC. AMAT 038222105 14-Mar-2007 DIRECTOR MICHAEL H. ARMACOST Management Yes For For DIRECTOR ROBERT H. BRUST Management Yes For For DIRECTOR DEBORAH A. COLEMAN Management Yes For For DIRECTOR PHILIP V. GERDINE Management Yes For For DIRECTOR THOMAS J. IANNOTTI Management Yes For For DIRECTOR CHARLES Y.S. LIU Management Yes For For DIRECTOR JAMES C. MORGAN Management Yes For For DIRECTOR GERHARD H. PARKER Management Yes For For DIRECTOR WILLEM P. ROELANDTS Management Yes For For DIRECTOR MICHAEL R. SPLINTER Management Yes For For TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Management Yes For For TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. Management Yes For For TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Management Yes For For TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Management Yes For For AT&T INC. T 00206R102 21-Jul-2006 APPROVE ISSUANCE OF AT&T COMMON SHARES REQUIRED TO BE ISSUED PURSUANT TO THE MERGER AGREEMENT, DATED AS OF MARCH 4, 2006, BY AND AMONG BELLSOUTH CORPORATION, AT&T INC. AND ABC CONSOLIDATION CORP., AS IT MAY BE AMENDED. Management Yes For For AT&T INC. T 00206R102 27-Apr-2007 ELECTION OF DIRECTOR: WILLIAM F. ALDINGER III Management Yes For For ELECTION OF DIRECTOR: GILBERT F. AMELIO Management Yes For For ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management Yes For For ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management Yes For For ELECTION OF DIRECTOR: AUGUST A. BUSCH III Management Yes For For ELECTION OF DIRECTOR: JAMES P. KELLY Management Yes For For ELECTION OF DIRECTOR: CHARLES F. KNIGHT Management Yes For For ELECTION OF DIRECTOR: JON C. MADONNA Management Yes For For ELECTION OF DIRECTOR: LYNN M. MARTIN Management Yes For For ELECTION OF DIRECTOR: JOHN B. MCCOY Management Yes For For ELECTION OF DIRECTOR: MARY S. METZ Management Yes For For ELECTION OF DIRECTOR: TONI REMBE Management Yes For For ELECTION OF DIRECTOR: JOYCE M. ROCHE Management Yes For For ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management Yes For For ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management Yes For For ELECTION OF DIRECTOR: PATRICIA P. UPTON Management Yes For For ELECTION OF DIRECTOR: EDWARD E. WHITACRE, JR. Management Yes For For RATIFY APPOINTMENT OF INDEPENDENT AUDITORS Management Yes For For APPROVE THE AT&T SEVERANCE POLICY Management Yes For For STOCKHOLDER PROPOSAL A - DISCLOSE POLITICAL CONTRIBUTIONS Shareholder Yes Against For STOCKHOLDER PROPOSAL B - POWER FOR SPECIAL MEETINGS Shareholder Yes Against For STOCKHOLDER PROPOSAL C - PAY-FOR-PERFORMANCE Shareholder Yes Against For STOCKHOLDER PROPOSAL D - ADVISORY VOTE ON COMPENSATION Shareholder Yes Against For STOCKHOLDER PROPOSAL E - LIMIT ON SERP (EX. RETRMNT PLAN) Shareholder Yes Against For AUTOMATIC DATA PROCESSING, INC. ADP 053015103 14-Nov-2006 DIRECTOR GREGORY D. BRENNEMAN Management Yes For For DIRECTOR LESLIE A. BRUN Management Yes For For DIRECTOR GARY C. BUTLER Management Yes For For DIRECTOR LEON G. COOPERMAN Management Yes For For DIRECTOR R. GLENN HUBBARD Management Yes For For DIRECTOR JOHN P. JONES Management Yes For For DIRECTOR ANN DIBBLE JORDAN Management Yes For For DIRECTOR FREDERIC V. MALEK Management Yes For For DIRECTOR HENRY TAUB Management Yes For For DIRECTOR ARTHUR F. WEINBACH Management Yes For For APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN Management Yes For For APPOINTMENT OF DELOITTE & TOUCHE LLP Management Yes For For AVERY DENNISON CORPORATION AVY 053611109 26-Apr-2007 DIRECTOR ROLF BORJESSON Management Yes For For DIRECTOR PETER W. MULLIN Management Yes For For DIRECTOR PATRICK T. SIEWERT Management Yes For For RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE CURRENT FISCAL YEAR, WHICH ENDS ON DECEMBER 29, 2007 Management Yes For For AVON PRODUCTS, INC. AVP 054303102 03-May-2007 DIRECTOR W. DON CORNWELL Management Yes For For DIRECTOR EDWARD T. FOGARTY Management Yes For For DIRECTOR FRED HASSAN Management Yes For For DIRECTOR ANDREA JUNG Management Yes For For DIRECTOR MARIA ELENA LAGOMASINO Management Yes For For DIRECTOR ANN S. MOORE Management Yes For For DIRECTOR PAUL S. PRESSLER Management Yes For For DIRECTOR GARY M. RODKIN Management Yes For For DIRECTOR PAULA STERN Management Yes For For DIRECTOR LAWRENCE A. WEINBACH Management Yes For For RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS Management Yes For For RESOLUTION REGARDING BENCHMARKING OF INCENTIVE COMPENSATION GOALS AGAINST PEER GROUP PERFORMANCE Shareholder Yes Against For BAKER HUGHES INCORPORATED BHI 057224107 26-Apr-2007 DIRECTOR LARRY D. BRADY Management Yes For For DIRECTOR C.P. CAZALOT, JR. Management Yes For For DIRECTOR CHAD C. DEATON Management Yes For For DIRECTOR EDWARD P. DJEREJIAN Management Yes For For DIRECTOR ANTHONY G. FERNANDES Management Yes For For DIRECTOR CLAIRE W. GARGALLI Management Yes For For DIRECTOR PIERRE H. JUNGELS Management Yes For For DIRECTOR JAMES A. LASH Management Yes For For DIRECTOR JAMES F. MCCALL Management Yes For For DIRECTOR J. LARRY NICHOLS Management Yes For For DIRECTOR H. JOHN RILEY, JR. Management Yes For For DIRECTOR CHARLES L. WATSON Management Yes For For RATIFICATION OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2007 Management Yes For For PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION Management Yes For For BANK OF AMERICA CORPORATION BAC 060505104 25-Apr-2007 RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For STOCKHOLDER PROPOSAL - STOCK OPTIONS Shareholder Yes Against For STOCKHOLDER PROPOSAL - NUMBER OF DIRECTORS Shareholder Yes Against For STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder Yes Against For ELECTION OF DIRECTOR: WILLIAM BARNET, III Management Yes For For ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management Yes For For ELECTION OF DIRECTOR: JOHN T. COLLINS Management Yes For For ELECTION OF DIRECTOR: GARY L. COUNTRYMAN Management Yes For For ELECTION OF DIRECTOR: TOMMY R. FRANKS Management Yes For For ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management Yes For For ELECTION OF DIRECTOR: W. STEVEN JONES Management Yes For For ELECTION OF DIRECTOR: KENNETH D. LEWIS Management Yes For For ELECTION OF DIRECTOR: MONICA C. LOZANO Management Yes For For ELECTION OF DIRECTOR: WALTER E. MASSEY Management Yes For For ELECTION OF DIRECTOR: THOMAS J. MAY Management Yes For For ELECTION OF DIRECTOR: PATRICIA E. MITCHELL Management Yes For For ELECTION OF DIRECTOR: THOMAS M. RYAN Management Yes For For ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. Management Yes For For ELECTION OF DIRECTOR: MEREDITH R. SPANGLER Management Yes For For ELECTION OF DIRECTOR: ROBERT L. TILLMAN Management Yes For For ELECTION OF DIRECTOR: JACKIE M. WARD Management Yes For For BECTON, DICKINSON AND COMPANY BDX 075887109 30-Jan-2007 DIRECTOR CLAIRE FRASER-LIGGETT Management Yes For For DIRECTOR HENRY P. BECTON, JR. Management Yes For For DIRECTOR EDWARD F. DEGRAAN Management Yes For For DIRECTOR ADEL A.F. MAHMOUD Management Yes For For DIRECTOR JAMES F. ORR Management Yes For For RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For AMENDMENT TO THE 2-BASED COMPENSATION PLAN Management Yes For For CUMULATIVE VOTING Shareholder Yes For Against BELLSOUTH CORPORATION BLS 079860102 21-Jul-2006 APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 4, 2006, AS AMENDED, AMONG BELLSOUTH, AT&T INC. AND A WHOLLY-OWNED SUBSIDIARY OF AT&T INC. Management Yes For For BEST BUY CO., INC. BBY 086516101 27-Jun-2007 DIRECTOR RONALD JAMES* Management Yes For For DIRECTOR ELLIOT S. KAPLAN* Management Yes For For DIRECTOR MATTHEW H. PAULL* Management Yes For For DIRECTOR JAMES E. PRESS* Management Yes For For DIRECTOR RICHARD M. SCHULZE* Management Yes For For DIRECTOR MARY A. TOLAN* Management Yes For For DIRECTOR HATIM A. TYABJI* Management Yes For For DIRECTOR ROGELIO M. REBOLLEDO** Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 1, 2008. Management Yes For For APPROVAL OF AN AMENDMENT TO THE BEST BUY CO., INC. 2 INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES SUBJECT TO THE PLAN TO 38 MILLION SHARES. Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 110122108 01-May-2007 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For 2007 STOCK AWARD AND INCENTIVE PLAN Management Yes For For SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN Management Yes For For EXECUTIVE COMPENSATION DISCLOSURE Shareholder Yes Against For RECOUPMENT Shareholder Yes Against For CUMULATIVE VOTING Shareholder Yes For Against ELECTION OF DIRECTOR: L.B. CAMPBELL Management Yes For For ELECTION OF DIRECTOR: J.M. CORNELIUS Management Yes For For ELECTION OF DIRECTOR: L.J. FREEH Management Yes For For ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management Yes For For ELECTION OF DIRECTOR: M. GROBSTEIN Management Yes For For ELECTION OF DIRECTOR: L. JOHANSSON Management Yes For For ELECTION OF DIRECTOR: J.D. ROBINSON III Management Yes For For ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management Yes For For ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 08-Nov-2006 DIRECTOR JOHN F. FINN Management Yes For For DIRECTOR DAVID W. RAISBECK Management Yes For For DIRECTOR ROBERT D. WALTER Management Yes For For PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Management Yes For For SHAREHOLDER PROPOSAL REGARDING SEVERANCE ARRANGEMENTS.THE BOARD RECOMMENDS A VOTE "AGAINST" THIS PROPOSAL. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING PERFORMANCE-BASED STOCK OPTIONS.THE BOARD RECOMMENDS A VOTE "AGAINST" THIS PROPOSAL. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING SUBMISSION OF THE HUMAN RESOURCES AND COMPENSATION COMMITTEE REPORT FOR AN ANNUAL SHAREHOLDER ADVISORY VOTE.THE BOARD RECOMMENDS A VOTE "AGAINST" THIS PROPOSAL. Shareholder Yes Against For CARNIVAL CORPORATION CCL 143658300 16-Apr-2007 DIRECTOR MICKY ARISON Management Yes For For DIRECTOR AMB R.G. CAPEN, JR. Management Yes For For DIRECTOR ROBERT H. DICKINSON Management Yes For For DIRECTOR ARNOLD W. DONALD Management Yes For For DIRECTOR PIER LUIGI FOSCHI Management Yes For For DIRECTOR HOWARD S. FRANK Management Yes For For DIRECTOR RICHARD J. GLASIER Management Yes For For DIRECTOR BARONESS HOGG Management Yes For For DIRECTOR MODESTO A. MAIDIQUE Management Yes For For DIRECTOR SIR JOHN PARKER Management Yes For For DIRECTOR PETER G. RATCLIFFE Management Yes For For DIRECTOR STUART SUBOTNICK Management Yes For For DIRECTOR LAURA WEIL Management Yes For For DIRECTOR UZI ZUCKER Management Yes For For TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Management Yes For For TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. Management Yes For For TO RECEIVE THE ACCOUNTS AND REPORTS FOR CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2006. Management Yes For For TO APPROVE THE DIRECTORS' REMUNERATION REPORT OF CARNIVAL PLC. Management Yes For For TO APPROVE LIMITS ON THE AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. Management Yes For For TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS FOR CARNIVAL PLC. Management Yes For For TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. Management Yes For For TO APPROVE ELECTRONIC COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Management Yes For For CATERPILLAR INC. CAT 149123101 13-Jun-2007 DIRECTOR JOHN T. DILLON Management Yes For For DIRECTOR JUAN GALLARDO Management Yes For For DIRECTOR WILLIAM A. OSBORN Management Yes For For DIRECTOR EDWARD B. RUST, JR. Management Yes For For RATIFY AUDITORS Management Yes For For STOCKHOLDER PROPOSAL-SEPARATE CEO & CHAIR Shareholder Yes Against For STOCKHOLDER PROPOSAL-MAJORITY VOTE STANDARD Shareholder Yes Against For CHEVRON CORPORATION CVX 166764100 25-Apr-2007 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO REPEAL THE SUPERMAJORITY VOTE PROVISIONS Management Yes For For ADOPT POLICY AND REPORT ON HUMAN RIGHTS Shareholder Yes Against For ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS Shareholder Yes Against For ADOPT POLICY AND REPORT ON ANIMAL WELFARE Shareholder Yes Against For RECOMMEND AMENDMENT TO THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN POSITIONS Shareholder Yes Against For AMEND THE BY-LAWS REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY Shareholder Yes Against For REPORT ON HOST COUNTRY ENVIRONMENTAL LAWS Shareholder Yes Against For ELECTION OF DIRECTOR: S.H. ARMACOST Management Yes For For ELECTION OF DIRECTOR: L.F. DEILY Management Yes For For ELECTION OF DIRECTOR: R.E. DENHAM Management Yes For For ELECTION OF DIRECTOR: R.J. EATON Management Yes For For ELECTION OF DIRECTOR: S. GINN Management Yes For For ELECTION OF DIRECTOR: F.G. JENIFER Management Yes For For ELECTION OF DIRECTOR: S. NUNN Management Yes For For ELECTION OF DIRECTOR: D.J. O'REILLY Management Yes For For ELECTION OF DIRECTOR: D.B. RICE Management Yes For For ELECTION OF DIRECTOR: P.J. ROBERTSON Management Yes For For ELECTION OF DIRECTOR: K.W. SHARER Management Yes For For ELECTION OF DIRECTOR: C.R. SHOEMATE Management Yes For For ELECTION OF DIRECTOR: R.D. SUGAR Management Yes For For ELECTION OF DIRECTOR: C. WARE Management Yes For For CIGNA CORPORATION CI 125509109 25-Apr-2007 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIGNA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For APPROVAL OF THE AMENDED AND RESTATED CIGNA EXECUTIVE INCENTIVE PLAN Management Yes For For ELECTION OF DIRECTOR: ROBERT H. CAMPBELL Management Yes For For ELECTION OF DIRECTOR: ISAIAH HARRIS, JR. Management Yes For For ELECTION OF DIRECTOR: JANE E. HENNEY, M.D. Management Yes For For ELECTION OF DIRECTOR: DONNA F. ZARCONE Management Yes For For CITIGROUP INC. C 172967101 17-Apr-2007 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Yes Against For SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO NO MORE THAN 100 TIMES THE AVERAGE COMPENSATION PAID TO WORLDWIDE EMPLOYEES. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SALES RESTRICTION. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. Shareholder Yes For Against STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For ELECTION OF DIRECTOR: C. MICHAEL ARMSTRONG. Management Yes For For ELECTION OF DIRECTOR: ALAIN J.P. BELDA. Management Yes For For ELECTION OF DIRECTOR: GEORGE DAVID. Management Yes For For ELECTION OF DIRECTOR: KENNETH T. DERR. Management Yes For For ELECTION OF DIRECTOR: JOHN M. DEUTCH. Management Yes For For ELECTION OF DIRECTOR: ROBERTO HERNANDEZ RAMIREZ. Management Yes For For ELECTION OF DIRECTOR: KLAUS KLEINFELD. Management Yes For For ELECTION OF DIRECTOR: ANDREW N. LIVERIS. Management Yes For For ELECTION OF DIRECTOR: ANNE MULCAHY. Management Yes For For ELECTION OF DIRECTOR: RICHARD D. PARSONS. Management Yes For For ELECTION OF DIRECTOR: CHARLES PRINCE. Management Yes For For ELECTION OF DIRECTOR: JUDITH RODIN. Management Yes For For ELECTION OF DIRECTOR: ROBERT E. RUBIN. Management Yes For For ELECTION OF DIRECTOR: FRANKLIN A. THOMAS. Management Yes For For CONAGRA FOODS, INC. CAG 205887102 28-Sep-2006 DIRECTOR DAVID H. BATCHELDER Management Yes For For DIRECTOR STEVEN F. GOLDSTONE Management Yes For For DIRECTOR MARK H. RAUENHORST Management Yes For For DIRECTOR GARY M. RODKIN Management Yes For For APPROVE THE 2 Management Yes For For RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS Management Yes For For CONOCOPHILLIPS COP 20825C104 09-May-2007 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For CORPORATE POLITICAL CONTRIBUTIONS Shareholder Yes Against For GLOBAL WARMING-RENEWABLES Shareholder Yes Against For QUALIFICATION FOR DIRECTOR NOMINEES Shareholder Yes Against For DRILLING IN SENSITIVE/PROTECTED AREAS Shareholder Yes Against For REPORT ON RECOGNITION OF INDIGENOUS RIGHTS Shareholder Yes Against For COMMUNITY ACCOUNTABILITY Shareholder Yes Against For ELECTION OF CLASS II DIRECTOR: JAMES E. COPELAND, JR. Management Yes For For ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN Management Yes For For ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN Management Yes For For ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES Management Yes For For ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY Management Yes For For ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. Management Yes For For CONSTELLATION ENERGY GROUP, INC. CEG 210371100 08-Dec-2006 DIRECTOR DOUGLAS L. BECKER Management Yes For For DIRECTOR EDWARD A. CROOKE Management Yes For For DIRECTOR MAYO A. SHATTUCK III Management Yes For For DIRECTOR MICHAEL D. SULLIVAN Management Yes For For RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2006. Management Yes For For SHAREHOLDER PROPOSAL DECLASSIFY THE BOARD Shareholder Yes Abstain For CONSTELLATION ENERGY GROUP, INC. CEG 210371100 18-May-07 THE ELECTION OF YVES C. DE BALMANN FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF DOUGLAS L. BECKER FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF JAMES T. BRADY FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF EDWARD A. CROOKE FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF JAMES R. CURTISS FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF FREEMAN A. HRABOWSKI, III FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF NANCY LAMPTON FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF ROBERT J. LAWLESS FOR A TERM TO EXPIRE IN 2008. Management Yes Against Against THE ELECTION OF LYNN M. MARTIN FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF MAYO A. SHATTUCK III FOR A TERM TO EXPIRE IN 2008. Management Yes For For THE ELECTION OF MICHAEL D. SULLIVAN FOR A TERM TO EXPIRE IN 2008. Management Yes For For RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For APPROVAL OF THE 2007 LONG-TERM INCENTIVE PLAN. Management Yes For For APPROVAL OF THE EXECUTIVE ANNUAL INCENTIVE PLAN. Management Yes For For DEERE & COMPANY DE 244199105 28-Feb-2007 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2007 Management Yes For For ELECTION OF DIRECTOR: ROBERT W. LANE Management Yes For For ELECTION OF DIRECTOR: ANTONIO MADERO B. Management Yes For For ELECTION OF DIRECTOR: AULANA L. PETERS Management Yes For For DELL INC. DELL 24702R101 21-Jul-2006 DIRECTOR DONALD J. CARTY Management Yes For For DIRECTOR MICHAEL S. DELL Management Yes For For DIRECTOR WILLIAM H. GRAY, III Management Yes For For DIRECTOR SALLIE L. KRAWCHECK Management Yes For For DIRECTOR ALAN (A.G.) LAFLEY Management Yes For For DIRECTOR JUDY C. LEWENT Management Yes For For DIRECTOR KLAUS S. LUFT Management Yes For For DIRECTOR ALEX J. MANDL Management Yes For For DIRECTOR MICHAEL A. MILES Management Yes For For DIRECTOR SAMUEL A. NUNN, JR. Management Yes For For DIRECTOR KEVIN B. ROLLINS Management Yes For For RATIFICATION OF INDEPENDENT AUDITOR Management Yes For For GLOBAL HUMAN RIGHTS STANDARD Shareholder Yes Against For DECLARATION OF DIVIDEND Shareholder Yes For Against DOMINION RESOURCES, INC. D 25746U109 27-Apr-2007 DIRECTOR PETER W. BROWN Management Yes For For DIRECTOR GEORGE A. DAVIDSON, JR. Management Yes For For DIRECTOR THOMAS F. FARRELL, II Management Yes For For DIRECTOR JOHN W. HARRIS Management Yes For For DIRECTOR ROBERT S. JEPSON, JR. Management Yes For For DIRECTOR MARK J. KINGTON Management Yes For For DIRECTOR BENJAMIN J. LAMBERT III Management Yes For For DIRECTOR MARGARET A. MCKENNA Management Yes For For DIRECTOR FRANK S. ROYAL Management Yes For For DIRECTOR DAVID A. WOLLARD Management Yes For For RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE 2007 FINANCIAL STATEMENTS. Management Yes For For SHAREHOLDER PROPOSAL - ENVIRONMENTAL REPORT. Shareholder Yes Against For SHAREHOLDER PROPOSAL - TRANSMISSION LINE REPORT. Shareholder Yes Against For DUKE ENERGY CORPORATION DUK 26441C105 24-Oct-2006 DIRECTOR ROGER AGNELLI Management Yes For For DIRECTOR PAUL M. ANDERSON Management Yes For For DIRECTOR WILLIAM BARNET, III Management Yes For For DIRECTOR G. ALEX BERNHARDT, SR. Management Yes For For DIRECTOR MICHAEL G. BROWNING Management Yes For For DIRECTOR PHILLIP R. COX Management Yes For For DIRECTOR WILLIAM T. ESREY Management Yes For For DIRECTOR ANN MAYNARD GRAY Management Yes For For DIRECTOR JAMES H. HANCE, JR. Management Yes For For DIRECTOR DENNIS R. HENDRIX Management Yes For For DIRECTOR MICHAEL E.J. PHELPS Management Yes For For DIRECTOR JAMES T. RHODES Management Yes For For DIRECTOR JAMES E. ROGERS Management Yes For For DIRECTOR MARY L. SCHAPIRO Management Yes For For DIRECTOR DUDLEY S. TAFT Management Yes For For APPROVAL OF THE DUKE ENERGY CORPORATION 2006 LONG-TERM INCENTIVE PLAN. Management Yes For For RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2006. Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 10-May-2007 DIRECTOR WILLIAM BARNET, III Management Yes For For DIRECTOR G. ALEX BERNHARDT, SR. Management Yes For For DIRECTOR MICHAEL G. BROWNING Management Yes For For DIRECTOR PHILLIP R. COX Management Yes For For DIRECTOR ANN MAYNARD GRAY Management Yes For For DIRECTOR JAMES H. HANCE, JR. Management Yes For For DIRECTOR JAMES T. RHODES Management Yes For For DIRECTOR JAMES E. ROGERS Management Yes For For DIRECTOR MARY L. SCHAPIRO Management Yes For For DIRECTOR DUDLEY S. TAFT Management Yes For For RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2007 Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 263534109 25-Apr-2007 DIRECTOR RICHARD H. BROWN Management Yes For For DIRECTOR ROBERT A. BROWN Management Yes For For DIRECTOR BERTRAND P. COLLOMB Management Yes For For DIRECTOR CURTIS J. CRAWFORD Management Yes For For DIRECTOR JOHN T. DILLON Management Yes For For DIRECTOR ELEUTHERE I. DU PONT Management Yes For For DIRECTOR CHARLES O. HOLLIDAY, JR Management Yes For For DIRECTOR LOIS D. JULIBER Management Yes For For DIRECTOR MASAHISA NAITOH Management Yes For For DIRECTOR SEAN O'KEEFE Management Yes For For DIRECTOR WILLIAM K. REILLY Management Yes For For RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For ON DUPONT EQUITY AND INCENTIVE PLAN Management Yes For For SHAREHOLDER PROPOSAL ON GENETICALLY MODIFIED FOOD Shareholder Yes Against For SHAREHOLDER PROPOSAL ON PLANT CLOSURE Shareholder Yes Against For SHAREHOLDER PROPOSAL ON REPORT ON PFOA Shareholder Yes Against For SHAREHOLDER PROPOSAL ON COSTS Shareholder Yes Against For SHAREHOLDER PROPOSAL ON GLOBAL WARMING Shareholder Yes Against For SHAREHOLDER PROPOSAL ON CHEMICAL FACILITY SECURITY Shareholder Yes Against For EATON CORPORATION ETN 278058102 25-Apr-2007 DIRECTOR CHRISTOPHER M. CONNOR Management Yes For For DIRECTOR MICHAEL J. CRITELLI Management Yes For For DIRECTOR CHARLES E. GOLDEN Management Yes For For DIRECTOR ERNIE GREEN Management Yes For For RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2007. Management Yes For For ELI LILLY AND COMPANY LLY 532457108 16-Apr-2007 DIRECTOR W. BISCHOFF Management Yes For For DIRECTOR J.M. COOK Management Yes For For DIRECTOR F.G. PRENDERGAST Management Yes For For DIRECTOR K.P. SEIFERT Management Yes For For RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2007. Management Yes For For APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF DIRECTORS. Management Yes For For REAPPROVE PERFORMANCE GOALS FOR THE COMPANY'S STOCK PLANS. Management Yes For For PROPOSAL BY SHAREHOLDERS ON EXTENDING THE COMPANY'S ANIMAL CARE AND USE POLICY TO CONTRACT LABS. Shareholder Yes Against For PROPOSAL BY SHAREHOLDERS ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. Shareholder Yes Against For PROPOSAL BY SHAREHOLDERS ON SEPARATING THE ROLES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Shareholder Yes Against For PROPOSAL BY SHAREHOLDERS ON AMENDING THE ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO AMEND THE BYLAWS. Shareholder Yes Against For PROPOSAL BY SHAREHOLDERS ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. Shareholder Yes For Against EMBARQ CORPORATION EQ 29078E105 26-Apr-2007 DIRECTOR PETER C. BROWN Management Yes For For DIRECTOR STEVEN A. DAVIS Management Yes For For DIRECTOR DANIEL R. HESSE Management Yes For For DIRECTOR JOHN P. MULLEN Management Yes For For DIRECTOR WILLIAM A. OWENS Management Yes For For DIRECTOR DINESH C. PALIWAL Management Yes For For DIRECTOR STEPHANIE M. SHERN Management Yes For For DIRECTOR LAURIE A. SIEGEL Management Yes For For TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Yes For For EMERSON ELECTRIC CO. EMR 291011104 06-Feb-2007 DIRECTOR C. FERNANDEZ G Management Yes For For DIRECTOR W. J. GALVIN Management Yes For For DIRECTOR R. L. RIDGWAY Management Yes For For DIRECTOR R. L. STEPHENSON Management Yes For For RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For ENTERGY CORPORATION ETR 29364G103 04-May-2007 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Management Yes For For SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTION POLICY. Shareholder Yes Against For SHAREHOLDER PROPOSAL RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. Shareholder Yes Against For ELECTION OF DIRECTOR: M.S. BATEMAN Management Yes For For ELECTION OF DIRECTOR: W.F. BLOUNT Management Yes For For ELECTION OF DIRECTOR: S.D. DEBREE Management Yes For For ELECTION OF DIRECTOR: G.W. EDWARDS Management Yes For For ELECTION OF DIRECTOR: A.M. HERMAN Management Yes For For ELECTION OF DIRECTOR: D.C. HINTZ Management Yes For For ELECTION OF DIRECTOR: J.W. LEONARD Management Yes For For ELECTION OF DIRECTOR: S.L. LEVENICK Management Yes For For ELECTION OF DIRECTOR: J.R. NICHOLS Management Yes For For ELECTION OF DIRECTOR: W.A. PERCY, II Management Yes For For ELECTION OF DIRECTOR: W.J. TAUZIN Management Yes For For ELECTION OF DIRECTOR: S.V. WILKINSON Management Yes For For EOG RESOURCES, INC. EOG 26875P101 24-Apr-2007 DIRECTOR GEORGE A. ALCORN Management Yes For For DIRECTOR CHARLES R. CRISP Management Yes For For DIRECTOR MARK G. PAPA Management Yes For For DIRECTOR EDMUND P. SEGNER, III Management Yes For For DIRECTOR WILLIAM D. STEVENS Management Yes For For DIRECTOR H. LEIGHTON STEWARD Management Yes For For DIRECTOR DONALD F. TEXTOR Management Yes For For DIRECTOR FRANK G. WISNER Management Yes For For TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. Management Yes For For EXELON CORPORATION EXC 30161N101 08-May-2007 RATIFICATION OF INDEPENDENT ACCOUNTANT Management Yes For For AMENDMENT TO ARTICLES OF INCORPORATION TO ALLOW FOR THE ANNUAL ELECTION OF ALL DIRECTORS BEGINNING IN 2008 Management Yes For For SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF FUTURE EXECUTIVE SEVERANCE BENEFITS Shareholder Yes Against For ELECTION OF DIRECTOR: MR. N. DEBENEDICTIS Management Yes For For ELECTION OF DIRECTOR: MS. SUE L. GIN Management Yes For For ELECTION OF DIRECTOR:MR. W.C. RICHARDSON PHD Management Yes For For ELECTION OF DIRECTOR: MR. THOMAS J. RIDGE Management Yes For For ELECTION OF DIRECTOR: MR. DON THOMPSON Management Yes For For ELECTION OF DIRECTOR: MR. STEPHEN D. STEINOUR Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 30-May-2007 DIRECTOR M.J. BOSKIN Management Yes For For DIRECTOR W.W. GEORGE Management Yes For For DIRECTOR J.R. HOUGHTON Management Yes For For DIRECTOR W.R. HOWELL Management Yes For For DIRECTOR R.C. KING Management Yes For For DIRECTOR P.E. LIPPINCOTT Management Yes For For DIRECTOR M.C. NELSON Management Yes For For DIRECTOR S.J. PALMISANO Management Yes For For DIRECTOR S.S. REINEMUND Management Yes For For DIRECTOR W.V. SHIPLEY Management Yes For For DIRECTOR J.S. SIMON Management Yes For For DIRECTOR R.W. TILLERSON Management Yes For For RATIFICATION OF INDEPENDENT AUDITORS () Management Yes For For CUMULATIVE VOTING () Shareholder Yes For Against SPECIAL SHAREHOLDER MEETINGS () Shareholder Yes For Against BOARD CHAIRMAN AND CEO () Shareholder Yes Against For DIVIDEND STRATEGY () Shareholder Yes Against For SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () Shareholder Yes Against For CEO COMPENSATION DECISIONS () Shareholder Yes Against For EXECUTIVE COMPENSATION REPORT () Shareholder Yes Against For EXECUTIVE COMPENSATION LIMIT () Shareholder Yes Against For INCENTIVE PAY RECOUPMENT () Shareholder Yes Against For POLITICAL CONTRIBUTIONS REPORT () Shareholder Yes Against For AMENDMENT OF EEO POLICY () Shareholder Yes Against For COMMUNITY ENVIRONMENTAL IMPACT () Shareholder Yes Against For GREENHOUSE GAS EMISSIONS GOALS() Shareholder Yes Against For CO2 INFORMATION AT THE PUMP () Shareholder Yes Against For RENEWABLE ENERGY INVESTMENT LEVELS () Shareholder Yes Against For FEDERAL HOME LOAN MORTGAGE CORPORATI FRE 313400301 08-Sep-2006 DIRECTOR BARBARA T. ALEXANDER Management Yes For For DIRECTOR GEOFFREY T. BOISI Management Yes For For DIRECTOR MICHELLE ENGLER Management Yes For For DIRECTOR ROBERT R. GLAUBER Management Yes For For DIRECTOR RICHARD KARL GOELTZ Management Yes For For DIRECTOR THOMAS S. JOHNSON Management Yes For For DIRECTOR WILLIAM M. LEWIS, JR. Management Yes For For DIRECTOR EUGENE M. MCQUADE Management Yes For For DIRECTOR SHAUN F. O'MALLEY Management Yes For For DIRECTOR JEFFREY M. PEEK Management Yes For For DIRECTOR RONALD F. POE Management Yes For For DIRECTOR STEPHEN A. ROSS Management Yes For For DIRECTOR RICHARD F. SYRON Management Yes For For RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2006. Management Yes For For A STOCKHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS. Shareholder Yes Against For FEDERAL HOME LOAN MORTGAGE CORPORATI FRE 313400301 8-Jun-07 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management Yes For For ELECTION OF DIRECTOR: GEOFFREY T. BOISI Management Yes For For ELECTION OF DIRECTOR: MICHELLE ENGLER Management Yes For For ELECTION OF DIRECTOR: ROBERT R. GLAUBER Management Yes For For ELECTION OF DIRECTOR: RICHARD KARL GOELTZ Management Yes For For ELECTION OF DIRECTOR: THOMAS S. JOHNSON Management Yes For For ELECTION OF DIRECTOR: WILLIAM M. LEWIS, JR. Management Yes For For ELECTION OF DIRECTOR: EUGENE M. MCQUADE Management Yes For For ELECTION OF DIRECTOR: SHAUN F. O'MALLEY Management Yes For For ELECTION OF DIRECTOR: JEFFREY M. PEEK Management Yes For For ELECTION OF DIRECTOR: NICOLAS P. RETSINAS Management Yes For For ELECTION OF DIRECTOR: STEPHEN A. ROSS Management Yes For For ELECTION OF DIRECTOR: RICHARD F. SYRON Management Yes For For RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Management Yes For For APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 1995 DIRECTORS' STOCK COMPENSATION PLAN. Management Yes For For FIFTH THIRD BANCORP FITB 316773100 17-Apr-2007 DIRECTOR DARRYL F. ALLEN Management Yes For For DIRECTOR JOHN F. BARRETT Management Yes For For DIRECTOR JAMES P. HACKETT Management Yes For For DIRECTOR GARY R. HEMINGER Management Yes For For DIRECTOR JOAN R. HERSCHEDE Management Yes For For DIRECTOR ALLEN M. HILL Management Yes For For DIRECTOR KEVIN T. KABAT Management Yes For For DIRECTOR ROBERT L. KOCH II Management Yes For For DIRECTOR M.D. LIVINGSTON, PH.D. Management Yes For For DIRECTOR HENDRIK G. MEIJER Management Yes For For DIRECTOR JAMES E. ROGERS Management Yes For For DIRECTOR GEORGE A. SCHAEFER, JR. Management Yes For For DIRECTOR JOHN J. SCHIFF, JR. Management Yes For For DIRECTOR DUDLEY S. TAFT Management Yes For For DIRECTOR THOMAS W. TRAYLOR Management Yes For For PROPOSAL TO AMEND ARTICLE VII OF THE CODE OF REGULATIONS, AS AMENDED, TO PROVIDE FOR THE ISSUANCE OF UNCERTIFICATED SHARES. Management Yes For For PROPOSAL TO APPROVE THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR 2007. Management Yes For For FIRSTENERGY CORP. FE 337932107 15-May-2007 DIRECTOR PAUL T. ADDISON Management Yes For For DIRECTOR ANTHONY J. ALEXANDER Management Yes For For DIRECTOR MICHAEL J. ANDERSON Management Yes For For DIRECTOR DR. CAROL A. CARTWRIGHT Management Yes For For DIRECTOR WILLIAM T. COTTLE Management Yes For For DIRECTOR ROBERT B. HEISLER, JR. Management Yes For For DIRECTOR ERNEST J. NOVAK, JR. Management Yes For For DIRECTOR CATHERINE A. REIN Management Yes For For DIRECTOR GEORGE M. SMART Management Yes For For DIRECTOR WES M. TAYLOR Management Yes For For DIRECTOR JESSE T. WILLIAMS, SR. Management Yes For For RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For APPROVAL OF THE FIRSTENERGY CORP. 2 Management Yes For For SHAREHOLDER PROPOSAL- Reincorporation from Ohio to Delaware Shareholder Yes Against For SHAREHOLDER PROPOSAL - Majority Vote for Directors Shareholder Yes Against For SHAREHOLDER PROPOSAL - Simple Majority Vote Shareholder Yes For Against FPL GROUP, INC. FPL 302571104 15-Dec-2006 DIRECTOR SHERRY S. BARRAT Management Yes For For DIRECTOR ROBERT M. BEALL, II Management Yes For For DIRECTOR J. HYATT BROWN Management Yes For For DIRECTOR JAMES L. CAMAREN Management Yes For For DIRECTOR J. BRIAN FERGUSON Management Yes For For DIRECTOR LEWIS HAY, III Management Yes For For DIRECTOR RUDY E. SCHUPP Management Yes For For DIRECTOR MICHAEL H. THAMAN Management Yes For For DIRECTOR HANSEL E. TOOKES II Management Yes For For DIRECTOR PAUL R. TREGURTHA Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2006. Management Yes For For FPL GROUP, INC. FPL 302571104 25-May-07 DIRECTOR SHERRY S. BARRAT Management Yes For For DIRECTOR ROBERT M. BEALL, II Management Yes For For DIRECTOR J. HYATT BROWN Management Yes For For DIRECTOR JAMES L. CAMAREN Management Yes For For DIRECTOR J. BRIAN FERGUSON Management Yes For For DIRECTOR LEWIS HAY, III Management Yes For For DIRECTOR TONI JENNINGS Management Yes For For DIRECTOR OLIVER D. KINGSLEY, JR. Management Yes For For DIRECTOR RUDY E. SCHUPP Management Yes For For DIRECTOR MICHAEL H. THAMAN Management Yes For For DIRECTOR HANSEL E. TOOKES, II Management Yes For For DIRECTOR PAUL R. TREGURTHA Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2007. Management Yes For For APPROVAL OF THE 2007 NON-EMPLOYEE DIRECTORS STOCK PLAN. Management Yes For For GANNETT CO., INC. GCI 364730101 24-Apr-2007 DIRECTOR CHARLES B. FRUIT Management Yes For For DIRECTOR ARTHUR H. HARPER Management Yes For For DIRECTOR JOHN JEFFRY LOUIS Management Yes For For PROPOSAL TO RATIFY ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Yes For For PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. Management Yes For For SHAREHOLDER PROPOSAL CONCERNING INDEPENDENT BOARD CHAIRMAN. Shareholder Yes Against For GENERAL DYNAMICS CORPORATION GD 369550108 02-May-2007 SELECTION OF INDEPENDENT AUDITORS Management Yes For For SHAREHOLDER PROPOSAL WITH REGARD TO PAY-FOR-SUPERIOR-PERFORMANCE STANDARD Shareholder Yes Against For SHAREHOLDER PROPOSAL WITH REGARD TO PERFORMANCE BASED STOCK OPTIONS Shareholder Yes Against For ELECTION OF DIRECTOR: N.D. CHABRAJA Management Yes For For ELECTION OF DIRECTOR: J.S. CROWN Management Yes For For ELECTION OF DIRECTOR: W.P. FRICKS Management Yes For For ELECTION OF DIRECTOR: C.H. GOODMAN Management Yes For For ELECTION OF DIRECTOR: J.L. JOHNSON Management Yes For For ELECTION OF DIRECTOR: G.A. JOULWAN Management Yes For For ELECTION OF DIRECTOR: P.G. KAMINSKI Management Yes For For ELECTION OF DIRECTOR: J.M. KEANE Management Yes For For ELECTION OF DIRECTOR: D.J. LUCAS Management Yes For For ELECTION OF DIRECTOR: L.L. LYLES Management Yes For For ELECTION OF DIRECTOR: C.E. MUNDY, JR. Management Yes For For ELECTION OF DIRECTOR: R. WALMSLEY Management Yes For For GENERAL ELECTRIC COMPANY GE 369604103 25-Apr-2007 CUMULATIVE VOTING Shareholder Yes For Against CURB OVER-EXTENDED DIRECTORS Shareholder Yes Against For ONE DIRECTOR FROM THE RANKS OF RETIREES Shareholder Yes Against For INDEPENDENT BOARD CHAIRMAN Shareholder Yes Against For ELIMINATE DIVIDEND EQUIVALENTS Shareholder Yes Against For REPORT ON CHARITABLE CONTRIBUTIONS Shareholder Yes Against For GLOBAL WARMING REPORT Shareholder Yes Against For ETHICAL CRITERIA FOR MILITARY CONTRACTS Shareholder Yes Against For REPORT ON PAY DIFFERENTIAL Shareholder Yes Against For DIRECTOR JAMES I. CASH, JR. Management Yes For For DIRECTOR SIR WILLIAM M. CASTELL Management Yes For For DIRECTOR ANN M. FUDGE Management Yes For For DIRECTOR CLAUDIO X. GONZALEZ Management Yes For For DIRECTOR SUSAN HOCKFIELD Management Yes For For DIRECTOR JEFFREY R. IMMELT Management Yes For For DIRECTOR ANDREA JUNG Management Yes For For DIRECTOR ALAN G.(A.G.) LAFLEY Management Yes For For DIRECTOR ROBERT W. LANE Management Yes For For DIRECTOR RALPH S. LARSEN Management Yes For For DIRECTOR ROCHELLE B. LAZARUS Management Yes For For DIRECTOR SAM NUNN Management Yes For For DIRECTOR ROGER S. PENSKE Management Yes For For DIRECTOR ROBERT J. SWIERINGA Management Yes For For DIRECTOR DOUGLAS A. WARNER III Management Yes For For DIRECTOR ROBERT C. WRIGHT Management Yes For For RATIFICATION OF KPMG Management Yes For For ADOPTION OF MAJORITY VOTING FOR DIRECTORS Management Yes For For APPROVAL OF 2 Management Yes For For APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Management Yes For For GENERAL MILLS, INC. GIS 370334104 25-Sep-2006 DIRECTOR PAUL DANOS Management Yes For For DIRECTOR WILLIAM T. ESREY Management Yes For For DIRECTOR RAYMOND V. GILMARTIN Management Yes For For DIRECTOR JUDITH RICHARDS HOPE Management Yes For For DIRECTOR HEIDI G. MILLER Management Yes For For DIRECTOR H. OCHOA-BRILLEMBOURG Management Yes For For DIRECTOR STEVE ODLAND Management Yes For For DIRECTOR KENDALL J. POWELL Management Yes For For DIRECTOR MICHAEL D. ROSE Management Yes For For DIRECTOR ROBERT L. RYAN Management Yes For For DIRECTOR STEPHEN W. SANGER Management Yes For For DIRECTOR A. MICHAEL SPENCE Management Yes For For DIRECTOR DOROTHY A. TERRELL Management Yes For For RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For ADOPT THE 2-EMPLOYEE DIRECTORS. Management Yes For For STOCKHOLDER PROPOSAL ON LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS. Shareholder Yes Against For H.J. HEINZ COMPANY HNZ 423074103 16-Aug-2006 DIRECTOR W.R. JOHNSON Management No Did not vote n/a DIRECTOR C.E. BUNCH Management Yes For For DIRECTOR M.C. CHOKSI Management Yes For For DIRECTOR L.S. COLEMAN, JR. Management No Did not vote n/a DIRECTOR P.H. COORS Management No Did not vote n/a DIRECTOR J.G. DROSDICK Management Yes For For DIRECTOR E.E. HOLIDAY Management Yes For For DIRECTOR C. KENDLE Management No Did not vote n/a DIRECTOR D.R. O'HARE Management Yes For For DIRECTOR D.H. REILLEY Management Yes For For DIRECTOR L.C. SWANN Management No Did not vote n/a DIRECTOR T.J. USHER Management Yes For For DIRECTOR NELSON PELTZ Shareholder Yes For Against DIRECTOR PETER W. MAY Shareholder Yes For Against DIRECTOR EDWARD P. GARDEN Shareholder Yes For Against DIRECTOR GREG NORMAN Shareholder Yes For Against DIRECTOR MICHAEL F. WEINSTEIN Shareholder Yes For Against RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For TO REPEAL ANY PROVISIONS OF THE COMPANY'S BY-LAWS AND AMENDMENTS TO THE COMPANY'S BY-LAWS ADOPTED UNILATERALLY BY THE BOARD OF DIRECTORS AFTER JUNE 12, 2'S NOMINEES JOIN THE BOARD, IF ELECTED. Shareholder Yes For Against TO RATIFY THE COMPANY'S AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS HEINZ'S INDEPENDENT AUDITORS FOR FISCAL 2007. Management Yes For For HALLIBURTON COMPANY HAL 406216101 16-May-2007 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management Yes For For PROPOSAL ON HUMAN RIGHTS REVIEW. Shareholder Yes Against For PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Yes Against For PROPOSAL ON STOCKHOLDER RIGHTS PLAN. Shareholder Yes Against For ELECTION OF DIRECTOR: K.M. BADER Management Yes For For ELECTION OF DIRECTOR: A.M. BENNETT Management Yes For For ELECTION OF DIRECTOR: J.R. BOYD Management Yes For For ELECTION OF DIRECTOR: M. CARROLL Management Yes For For ELECTION OF DIRECTOR: R.L. CRANDALL Management Yes For For ELECTION OF DIRECTOR: K.T DERR Management Yes For For ELECTION OF DIRECTOR: S.M. GILLIS Management Yes For For ELECTION OF DIRECTOR: W.R. HOWELL Management Yes For For ELECTION OF DIRECTOR: D.J. LESAR Management Yes For For ELECTION OF DIRECTOR: J.L. MARTIN Management Yes For For ELECTION OF DIRECTOR: J.A. PRECOURT Management Yes For For ELECTION OF DIRECTOR: D.L. REED Management Yes For For HARLEY-DAVIDSON, INC. HOG 412822108 28-Apr-2007 DIRECTOR BARRY K. ALLEN Management Yes For For DIRECTOR RICHARD I. BEATTIE Management Yes For For DIRECTOR JUDSON C. GREEN Management Yes For For RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management Yes For For HEWLETT-PACKARD COMPANY HPQ 428236103 14-Mar-2007 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2007 Management Yes For For STOCKHOLDER PROPOSAL RELATING TO STOCKHOLDER NOMINEES FOR ELECTION TO THE BOARD OF DIRECTORS OF HEWLETT-PACKARD COMPANY Shareholder Yes Against For STOCKHOLDER PROPOSAL ENTITLED "SEPARATE THE ROLES OF CEO AND CHAIRMAN" Shareholder Yes Against For STOCKHOLDER PROPOSAL ENTITLED "SUBJECT ANY FUTURE POISON PILL TO SHAREHOLDER VOTE" Shareholder Yes For Against STOCKHOLDER PROPOSAL ENTITLED "LINK PAY TO PERFORMANCE" Shareholder Yes Against For ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management Yes For For ELECTION OF DIRECTOR: S.M. BALDAUF Management Yes For For ELECTION OF DIRECTOR: R.A. HACKBORN Management Yes For For ELECTION OF DIRECTOR: J.H. HAMMERGREN Management Yes For For ELECTION OF DIRECTOR: M.V. HURD Management Yes For For ELECTION OF DIRECTOR: R.L. RYAN Management Yes For For ELECTION OF DIRECTOR: L.S. SALHANY Management Yes For For ELECTION OF DIRECTOR: G.K. THOMPSON Management Yes For For HSBC HOLDINGS PLC HBC 404280406 25-May-2007 TO RECEIVE THE REPORT AND ACCOUNTS FOR 2006 Management Yes For For TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR 2006 Management Yes For For TO REAPPOINT THE AUDITOR AT REMUNERATION TO BE DETERMINED BY THE GROUP AUDIT COMMITTEE Management Yes For For TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Management Yes For For TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Management Yes For For TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES Management Yes For For TO AUTHORISE THE DIRECTORS TO OFFER A SCRIP DIVIDEND ALTERNATIVE Management Yes For For TO AUTHORISE THE COMPANY TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE Management Yes For For TO AUTHORISE HSBC BANK PLC TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE Management Yes For For TO AUTHORISE ELECTRONIC COMMUNICATIONS WITH SHAREHOLDERS IN ACCORDANCE WITH THE COMPANIES ACT 2006 Management Yes For For TO ALTER THE ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION) Management Yes For For TO RE-ELECT THE LORD BUTLER A DIRECTOR Management Yes For For TO RE-ELECT THE BARONESS DUNN A DIRECTOR Management Yes For For TO RE-ELECT R A FAIRHEAD A DIRECTOR Management Yes For For TO RE-ELECT W K L FUNG A DIRECTOR Management Yes For For TO RE-ELECT SIR BRIAN MOFFAT A DIRECTOR Management Yes For For TO RE-ELECT G MORGAN A DIRECTOR Management Yes For For IDEARC INC. IAR 451663108 19-Apr-2007 DIRECTOR JOHN J. MUELLER Management Yes For For DIRECTOR JERRY V. ELLIOTT Management Yes For For DIRECTOR KATHERINE J. HARLESS Management Yes For For DIRECTOR DONALD B. REED Management Yes For For DIRECTOR STEPHEN L. ROBERTSON Management Yes For For DIRECTOR THOMAS S. ROGERS Management Yes For For DIRECTOR PAUL E. WEAVER Management Yes For For RATIFICATION OF ERNST & YOUNG LLP AS IDEARC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For ILLINOIS TOOL WORKS INC. ITW 452308109 04-May-2007 DIRECTOR WILLIAM F. ALDINGER Management Yes For For DIRECTOR MICHAEL J. BIRCK Management Yes For For DIRECTOR MARVIN D. BRAILSFORD Management Yes For For DIRECTOR SUSAN CROWN Management Yes For For DIRECTOR DON H. DAVIS, JR. Management Yes For For DIRECTOR ROBERT C. MCCORMACK Management Yes For For DIRECTOR ROBERT S. MORRISON Management Yes For For DIRECTOR JAMES A. SKINNER Management Yes For For DIRECTOR HAROLD B. SMITH Management Yes For For DIRECTOR DAVID B. SPEER Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2007. Management Yes For For INGERSOLL-RAND COMPANY LIMITED IR G4776G101 06-Jun-2007 DIRECTOR G.D. FORSEE Management Yes For For DIRECTOR P.C. GODSOE Management Yes For For DIRECTOR C.J. HORNER Management Yes For For DIRECTOR T.E. MARTIN Management Yes For For DIRECTOR P. NACHTIGAL Management Yes For For DIRECTOR O.R. SMITH Management Yes For For DIRECTOR R.J. SWIFT Management Yes For For ADOPTION OF THE INCENTIVE STOCK PLAN OF 2007. Management Yes For For APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF BOARD OF DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management Yes For For SHAREHOLDER PROPOSAL TO REQUIRE A SHAREHOLDER VOTE ON AN ADVISORY RESOLUTION WITH RESPECT TO EXECUTIVE COMPENSATION. Shareholder Yes For Against INTEL CORPORATION INTC 458140100 16-May-2007 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For AMENDMENT AND EXTENSION OF THE 2 Management Yes For For APPROVAL OF THE 2 Management Yes For For STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION Shareholder Yes Against For ELECTION OF DIRECTOR: CRAIG R. BARRETT Management Yes For For ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Yes For For ELECTION OF DIRECTOR: SUSAN L. DECKER Management Yes For For ELECTION OF DIRECTOR: D. JAMES GUZY Management Yes For For ELECTION OF DIRECTOR: REED E. HUNDT Management Yes For For ELECTION OF DIRECTOR: PAUL S. OTELLINI Management Yes For For ELECTION OF DIRECTOR: JAMES D. PLUMMER Management Yes For For ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management Yes For For ELECTION OF DIRECTOR: JANE E. SHAW Management Yes For For ELECTION OF DIRECTOR: JOHN L. THORNTON Management Yes For For ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP IBM 459200101 24-Apr-2007 DIRECTOR C. BLACK Management Yes For For DIRECTOR K.I. CHENAULT Management Yes For For DIRECTOR J. DORMANN Management Yes For For DIRECTOR M.L. ESKEW Management Yes For For DIRECTOR S.A. JACKSON Management Yes For For DIRECTOR M. MAKIHARA Management Yes For For DIRECTOR L.A. NOTO Management Yes For For DIRECTOR J.W. OWENS Management Yes For For DIRECTOR S.J. PALMISANO Management Yes For For DIRECTOR J.E. SPERO Management Yes For For DIRECTOR S. TAUREL Management Yes For For DIRECTOR L.H. ZAMBRANO Management Yes For For RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: MERGER OR CONSOLIDATION Management Yes For For AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION OUTSIDE THE ORDINARY COURSE OF BUSINESS Management Yes For For AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: PLAN FOR THE EXCHANGE OF SHARES OF THE CORPORATION Management Yes For For AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: AUTHORIZATION OF DISSOLUTION OF THE CORPORATION Management Yes For For STOCKHOLDER PROPOSAL ON: CUMULATIVE VOTING Shareholder Yes For Against STOCKHOLDER PROPOSAL ON: PENSION AND RETIREMENT MEDICAL Shareholder Yes Against For STOCKHOLDER PROPOSAL ON: EXECUTIVE COMPENSATION Shareholder Yes Against For STOCKHOLDER PROPOSAL ON: OFFSHORING Shareholder Yes Against For STOCKHOLDER PROPOSAL ON: MAJORITY VOTING FOR DIRECTORS Shareholder Yes Against For JOHNSON & JOHNSON JNJ 478160104 26-Apr-2007 DIRECTOR MARY S. COLEMAN Management Yes For For DIRECTOR JAMES G. CULLEN Management Yes For For DIRECTOR MICHAEL M.E. JOHNS Management Yes For For DIRECTOR ARNOLD G. LANGBO Management Yes For For DIRECTOR SUSAN L. LINDQUIST Management Yes For For DIRECTOR LEO F. MULLIN Management Yes For For DIRECTOR CHRISTINE A. POON Management Yes For For DIRECTOR CHARLES PRINCE Management Yes For For DIRECTOR STEVEN S REINEMUND Management Yes For For DIRECTOR DAVID SATCHER Management Yes For For DIRECTOR WILLIAM C. WELDON Management Yes For For RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES Shareholder Yes Against For PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN Shareholder Yes Against For JOHNSON CONTROLS, INC. JCI 478366107 24-Jan-2007 DIRECTOR ROBERT L. BARNETT Management Yes For For DIRECTOR EUGENIO C. REYES-RETANA Management Yes For For DIRECTOR JEFFREY A. JOERRES Management Yes For For DIRECTOR RICHARD F. TEERLINK Management Yes For For RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2007. Management Yes For For APPROVAL OF THE JOHNSON CONTROLS, INC. 2 Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2007 DIRECTORCRANDALL C. BOWLES Management Yes For For DIRECTORSTEPHEN B. BURKE Management Yes For For DIRECTORJAMES S. CROWN Management Yes For For DIRECTORJAMES DIMON Management Yes For For DIRECTORELLEN V. FUTTER Management Yes For For DIRECTORWILLIAM H. GRAY, III Management Yes For For DIRECTORLABAN P. JACKSON, JR. Management Yes For For DIRECTORROBERT I. LIPP Management Yes For For DIRECTORDAVID C. NOVAK Management Yes For For DIRECTORLEE R. RAYMOND Management Yes For For DIRECTORWILLIAM C. WELDON Management Yes For For APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For STOCK OPTIONS Shareholder Yes Against For PERFORMANCE-BASED RESTRICTED STOCK Shareholder Yes Against For EXECUTIVE COMPENSATION APPROVAL Shareholder Yes Against For SEPARATE CHAIRMAN Shareholder Yes Against For CUMULATIVE VOTING Shareholder Yes For Against MAJORITY VOTING FOR DIRECTORS Shareholder Yes Against For POLITICAL CONTRIBUTIONS REPORT Shareholder Yes Against For SLAVERY APOLOGY REPORT Shareholder Yes Against For KELLOGG COMPANY K 487836108 27-Apr-2007 DIRECTOR BENJAMIN S. CARSON, SR. Management Yes For For DIRECTOR GORDON GUND Management Yes For For DIRECTOR DOROTHY A. JOHNSON Management Yes For For DIRECTOR A. MCLAUGHLIN KOROLOGOS Management Yes For For RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007 Management Yes For For SHAREOWNER PROPOSAL TO PREPARE A SUSTAINABILITY REPORT Shareholder Yes Against For SHAREOWNER PROPOSAL TO ENACT A MAJORITY VOTE REQUIREMENT Shareholder Yes Against For KIMBERLY-CLARK CORPORATION KMB 494368103 26-Apr-2007 APPROVAL OF AUDITORS Management Yes For For APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFIED BOARD OF DIRECTORS AND TO MAKE CERTAIN TECHNICAL CHANGES Management Yes For For STOCKHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING Shareholder Yes For Against STOCKHOLDER PROPOSAL REGARDING ADOPTION OF GLOBAL HUMAN RIGHTS STANDARDS BASED ON INTERNATIONAL LABOR CONVENTIONS Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF PHASING OUT USE OF NON-FSC CERTIFIED FIBER Shareholder Yes Against For ELECTION OF DIRECTOR: JAMES M. JENNESS Management Yes For For ELECTION OF DIRECTOR: LINDA JOHNSON RICE Management Yes For For ELECTION OF DIRECTOR: MARC J. SHAPIRO Management Yes For For LIMITED BRANDS, INC. LTD 532716107 21-May-2007 DIRECTOR DENNIS S. HERSCH Management Yes For For DIRECTOR DAVID T. KOLLAT Management Yes For For DIRECTOR WILLIAM R. LOOMIS, JR. Management Yes For For DIRECTOR LESLIE H. WEXNER Management Yes For For RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Yes For For APPROVAL OF THE COMPANY'S 2 PLAN Management Yes For For DECLASSIFICATION OF THE BOARD Shareholder Yes For Against LINCOLN NATIONAL CORPORATION LNC 534187109 10-May-2007 DIRECTOR WILLIAM J. AVERY Management Yes For For DIRECTOR WILLIAM H. CUNNINGHAM Management Yes For For DIRECTOR WILLIAM P. PAYNE Management Yes For For DIRECTOR PATRICK S. PITTARD Management Yes For For DIRECTOR JILL S. RUCKELSHAUS Management Yes For For TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE LINCOLN NATIONAL CORPORATION AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN. Management Yes For For TO APPROVE THE LINCOLN NATIONAL CORPORATION STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS. Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 01-Nov-2006 DIRECTOR ROBERT H. SWANSON, JR. Management Yes For For DIRECTOR DAVID S. LEE Management Yes For For DIRECTOR LOTHAR MAIER Management Yes For For DIRECTOR RICHARD M. MOLEY Management Yes For For DIRECTOR THOMAS S. VOLPE Management Yes For For TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 1, 2007. Management Yes For For LOCKHEED MARTIN CORPORATION LMT 539830109 26-Apr-2007 DIRECTOR E.C.'PETE'ALDRIDGE, JR. Management Yes For For DIRECTOR NOLAN D. ARCHIBALD Management Yes For For DIRECTOR MARCUS C. BENNETT Management Yes For For DIRECTOR JAMES O. ELLIS, JR. Management Yes For For DIRECTOR GWENDOLYN S. KING Management Yes For For DIRECTOR JAMES M. LOY Management Yes For For DIRECTOR DOUGLAS H. MCCORKINDALE Management Yes For For DIRECTOR EUGENE F. MURPHY Management Yes For For DIRECTOR JOSEPH W. RALSTON Management Yes For For DIRECTOR FRANK SAVAGE Management Yes For For DIRECTOR JAMES M. SCHNEIDER Management Yes For For DIRECTOR ANNE STEVENS Management Yes For For DIRECTOR ROBERT J. STEVENS Management Yes For For DIRECTOR JAMES R. UKROPINA Management Yes For For DIRECTOR DOUGLAS C. YEARLEY Management Yes For For RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS Management Yes For For STOCKHOLDER PROPOSAL - EXCESSIVE PAY Shareholder Yes Against For STOCKHOLDER PROPOSAL - VOTE ON EXCESSIVE PAY Shareholder Yes Against For STOCKHOLDER PROPOSAL DEPLETED URANIUM Shareholder Yes Against For LOWE'S COMPANIES, INC. LOW 548661107 25-May-2007 DIRECTOR DAVID W. BERNAUER Management Yes For For DIRECTOR LEONARD L. BERRY Management Yes For For DIRECTOR DAWN E. HUDSON Management Yes For For DIRECTOR ROBERT A. NIBLOCK Management Yes For For TO APPROVE AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEE STOCK PURCHASE PLAN - STOCK OPTIONS FOR EVERYONE - TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Management Yes For For TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. Management Yes For For SHAREHOLDER PROPOSAL ESTABLISHING MINIMUM SHARE OWNERSHIP REQUIREMENTS FOR DIRECTOR NOMINEES. Shareholder Yes Against For SHAREHOLDER PROPOSAL REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTION OF EACH DIRECTOR. Shareholder Yes For Against SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION PLAN. Shareholder Yes Against For MARATHON OIL CORPORATION MRO 565849106 25-Apr-2007 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. Management Yes For For APPROVAL OF 2 Management Yes For For BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS TO ELIMINATE THE SUPERMAJORITY VOTE PROVISION. Management Yes For For BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management Yes For For ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES F. BOLDEN, JR. Management Yes For For ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES R. LEE Management Yes For For ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: DENNIS H. REILLEY Management Yes For For ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: JOHN W. SNOW Management Yes For For ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: THOMAS J. USHER Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 571748102 17-May-2007 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For APPROVAL OF AMENDMENT OF STOCK PURCHASE PLAN FOR INTERNATIONAL EMPLOYEES Management Yes For For STOCKHOLDER PROPOSAL: POLITICAL CONTRIBUTIONS Shareholder Yes Against For ELECTION OF DIRECTOR: ZACHARY W. CARTER Management Yes For For ELECTION OF DIRECTOR: OSCAR FANJUL Management Yes For For MASCO CORPORATION MAS 574599106 08-May-2007 ELECTION OF CLASS II DIRECTOR: PETER A. DOW Management Yes For For RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS TO AUDIT THE COMPANY'S FINANCIAL STATEMENTS FOR 2007. Management Yes For For ELECTION OF CLASS I DIRECTOR: DENNIS W. ARCHER Management Yes For For ELECTION OF CLASS I DIRECTOR: ANTHONY F. EARLEY, JR. Management Yes For For ELECTION OF CLASS I DIRECTOR: LISA A. PAYNE Management Yes For For MCDONALD'S CORPORATION MCD 580135101 24-May-2007 APPROVAL OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For SHAREHOLDER PROPOSAL RELATING TO LABELING OF GENETICALLY MODIFIED PRODUCTS Shareholder Yes Against For SHAREHOLDER PROPOSAL RELATING TO LABOR STANDARDS Shareholder Yes Against For ELECTION OF DIRECTOR: EDWARD A. BRENNAN Management Yes For For ELECTION OF DIRECTOR: WALTER E. MASSEY Management Yes For For ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management Yes For For ELECTION OF DIRECTOR: ROGER W. STONE Management Yes For For MCKESSON CORPORATION MCK 58155Q103 26-Jul-2006 DIRECTOR WAYNE A. BUDD Management Yes For For DIRECTOR ALTON F. IRBY III Management Yes For For DIRECTOR DAVID M. LAWRENCE, M.D. Management Yes For For DIRECTOR JAMES V. NAPIER Management Yes For For RATIFYING THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For STOCKHOLDER PROPOSAL RELATING TO THE ANNUAL ELECTION OF DIRECTORS. Shareholder Yes For Against MEADWESTVACO CORPORATION MWV 583334107 30-Apr-2007 DIRECTOR JAMES M. KILTS Management Yes For For DIRECTOR DOUGLAS S. LUKE Management Yes For For DIRECTOR ROBERT C. MCCORMACK Management Yes For For DIRECTOR EDWARD M. STRAW Management Yes For For DIRECTOR JANE L. WARNER Management Yes For For RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S CORPORATE GOVERNANCE DOCUMENTS TO PROVIDE FOR THE ELECTION OF DIRECTORS BY MAJORITY VOTE. Shareholder Yes Against For STOCKHOLDER PROPOSAL TO REDEEM THE COMPANY'S SHAREHOLDER RIGHTS PLAN. Shareholder Yes For Against MEDTRONIC, INC. MDT 585055106 24-Aug-2006 DIRECTOR RICHARD H. ANDERSON Management Yes For For DIRECTOR MICHAEL R. BONSIGNORE Management Yes For For DIRECTOR ROBERT C. POZEN Management Yes For For DIRECTOR GORDON M. SPRENGER Management Yes For For TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED "DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." Shareholder Yes Against For MERCK & CO., INC. MRK 589331107 24-Apr-2007 DIRECTOR RICHARD T. CLARK Management Yes For For DIRECTOR JOHNNETTA B. COLE Management Yes For For DIRECTOR W.B. HARRISON, JR. Management Yes For For DIRECTOR WILLIAM N. KELLEY Management Yes For For DIRECTOR ROCHELLE B. LAZARUS Management Yes For For DIRECTOR THOMAS E. SHENK Management Yes For For DIRECTOR ANNE M. TATLOCK Management Yes For For DIRECTOR SAMUEL O. THIER Management Yes For For DIRECTOR WENDELL P. WEEKS Management Yes For For DIRECTOR PETER C. WENDELL Management Yes For For RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS CONTAINED IN THE RESTATED CERTIFICATE OF INCORPORATION. Management Yes For For PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS IMPOSED UNDER NEW JERSEY LAW ON CORPORATIONS ORGANIZED BEFORE 1969. Management Yes For For PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO LIMIT THE SIZE OF THE BOARD TO NO MORE THAN 18 DIRECTORS. Management Yes For For PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO REPLACE ITS CUMULATIVE VOTING FEATURE WITH A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS. Management Yes Against Against STOCKHOLDER PROPOSAL CONCERNING PUBLICATION OF POLITICAL CONTRIBUTIONS Shareholder Yes Against For STOCKHOLDER PROPOSAL CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Yes Against For MICROSOFT CORPORATION MSFT 594918104 14-Nov-2006 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management Yes For For SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS Shareholder Yes Against For SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY Shareholder Yes Against For SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR Shareholder Yes Against For ELECTION OF DIRECTOR: WILLIAM H. GATES III Management Yes For For ELECTION OF DIRECTOR: STEVEN A. BALLMER Management Yes For For ELECTION OF DIRECTOR: JAMES I. CASH JR. Management Yes For For ELECTION OF DIRECTOR: DINA DUBLON Management Yes For For ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Yes For For ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management Yes For For ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Yes For For ELECTION OF DIRECTOR: HELMUT PANKE Management Yes For For ELECTION OF DIRECTOR: JON A. SHIRLEY Management Yes For For NEWMONT MINING CORPORATION NEM 651639106 24-Apr-2007 DIRECTOR G.A. BARTON Management Yes For For DIRECTOR V.A. CALARCO Management Yes For For DIRECTOR N. DOYLE Management Yes For For DIRECTOR V.M. HAGEN Management Yes For For DIRECTOR M.S. HAMSON Management Yes For For DIRECTOR P. LASSONDE Management Yes For For DIRECTOR R.J. MILLER Management Yes For For DIRECTOR W.W. MURDY Management Yes For For DIRECTOR R.A. PLUMBRIDGE Management Yes For For DIRECTOR J.B. PRESCOTT Management Yes For For DIRECTOR D.C. ROTH Management Yes For For DIRECTOR J.V. TARANIK Management Yes For For RATIFY APPOINTMENT OF INDEPENDENT AUDITORS. Management Yes For For STOCKHOLDER PROPOSAL REGARDING NEWMONT'S INDONESIAN OPERATIONS, IF INTRODUCED AT THE MEETING. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING A REPORT TO STOCKHOLDERS REGARDING NEWMONT'S POLICIES AND PRACTICES IN COMMUNITIES AROUND ITS OPERATIONS, IF INTRODUCED AT THE MEETING. Shareholder Yes For For STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder Yes Against For NIKE, INC. NKE 654106103 18-Sep-2006 DIRECTOR JILL K. CONWAY Management Yes For For DIRECTOR ALAN B. GRAF, JR. Management Yes For For DIRECTOR JEANNE P. JACKSON Management Yes For For SHAREHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS REPORT. Shareholder Yes Against For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For NISOURCE INC. NI 65473P105 08-May-2007 RATIFICATION OF INDEPENDENT PUBLIC ACCOUNTANTS. Management Yes For For TO ELECT STEVEN C. BEERING TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT DENNIS E. FOSTER TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT MARTY K. KITTRELL TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT PETER MCCAUSLAND TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT STEVEN R. MCCRACKEN TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT W. LEE NUTTER TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT IAN M. ROLLAND TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT ROBERT C. SKAGGS, JR. TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT RICHARD L. THOMPSON TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT CAROLYN Y. WOO TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For TO ELECT ROGER A. YOUNG TO SERVE ON THE BOARD OF DIRECTORS FOR A ONE-YEAR TERM Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 666807102 16-May-2007 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management Yes For For PROPOSAL TO AMEND THE COMPANY'S 1-EMPLOYEE DIRECTORS. Management Yes For For SHAREHOLDER PROPOSAL REGARDING A REPORT ON FOREIGN MILITARY SALES. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING A VOTE ON EXECUTIVE COMPENSATION. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. Shareholder Yes Against For ELECTION OF DIRECTOR: LEWIS W. COLEMAN Management Yes For For ELECTION OF DIRECTOR: VICTOR H. FAZIO Management Yes For For ELECTION OF DIRECTOR: DONALD E. FELSINGER Management Yes For For ELECTION OF DIRECTOR: STEPHEN E. FRANK Management Yes For For ELECTION OF DIRECTOR: CHARLES R. LARSON Management Yes For For ELECTION OF DIRECTOR: RICHARD B. MYERS Management Yes For For ELECTION OF DIRECTOR: PHILIP A. ODEEN Management Yes For For ELECTION OF DIRECTOR: AULANA L. PETERS Management Yes For For ELECTION OF DIRECTOR: KEVIN W. SHARER Management Yes For For ELECTION OF DIRECTOR: RONALD D. SUGAR Management Yes For For OMNICOM GROUP INC. OMC 681919106 22-May-2007 DIRECTOR JOHN D. WREN Management Yes For For DIRECTOR BRUCE CRAWFORD Management Yes For For DIRECTOR ROBERT CHARLES CLARK Management Yes For For DIRECTOR LEONARD S. COLEMAN, JR. Management Yes For For DIRECTOR ERROL M. COOK Management Yes For For DIRECTOR SUSAN S. DENISON Management Yes For For DIRECTOR MICHAEL A. HENNING Management Yes For For DIRECTOR JOHN R. MURPHY Management Yes For For DIRECTOR JOHN R. PURCELL Management Yes For For DIRECTOR LINDA JOHNSON RICE Management Yes For For DIRECTOR GARY L. ROUBOS Management Yes For For RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2007 Management Yes For For APPROVAL OF THE 2 Management Yes For For ORACLE CORPORATION ORCL 68389X105 09-Oct-2006 DIRECTOR JEFFREY O. HENLEY Management Yes For For DIRECTOR LAWRENCE J. ELLISON Management Yes For For DIRECTOR DONALD L. LUCAS Management Yes For For DIRECTOR MICHAEL J. BOSKIN Management Yes For For DIRECTOR JACK F. KEMP Management Yes For For DIRECTOR JEFFREY S. BERG Management Yes For For DIRECTOR SAFRA A. CATZ Management Yes For For DIRECTOR HECTOR GARCIA-MOLINA Management Yes For For DIRECTOR H. RAYMOND BINGHAM Management Yes For For DIRECTOR CHARLES E. PHILLIPS, JR Management Yes For For DIRECTOR NAOMI O. SELIGMAN Management Yes For For PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. Management Yes For For PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. Management Yes For For PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. Management Yes For For PEPSICO, INC. PEP 713448108 02-May-2007 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Yes For For APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P. 37) Management Yes For For SHAREHOLDER PROPOSAL- CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) Shareholder Yes Against For ELECTION OF DIRECTOR: D. DUBLON Management Yes For For ELECTION OF DIRECTOR: V.J. DZAU Management Yes For For ELECTION OF DIRECTOR: R.L. HUNT Management Yes For For ELECTION OF DIRECTOR: A. IBARGUEN Management Yes For For ELECTION OF DIRECTOR: A.C. MARTINEZ Management Yes For For ELECTION OF DIRECTOR: I.K. NOOYI Management Yes For For ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management Yes For For ELECTION OF DIRECTOR: J.J. SCHIRO Management Yes For For ELECTION OF DIRECTOR: D. VASELLA Management Yes For For ELECTION OF DIRECTOR: M.D. WHITE Management Yes For For PFIZER INC. PFE 717081103 26-Apr-2007 DIRECTOR DENNIS A. AUSIELLO Management Yes For For DIRECTOR MICHAEL S. BROWN Management Yes For For DIRECTOR M. ANTHONY BURNS Management Yes For For DIRECTOR ROBERT N. BURT Management Yes For For DIRECTOR W. DON CORNWELL Management Yes For For DIRECTOR WILLIAM H. GRAY, III Management Yes For For DIRECTOR CONSTANCE J. HORNER Management Yes For For DIRECTOR WILLIAM R. HOWELL Management Yes For For DIRECTOR JEFFREY B. KINDLER Management Yes For For DIRECTOR GEORGE A. LORCH Management Yes For For DIRECTOR DANA G. MEAD Management Yes For For DIRECTOR WILLIAM C. STEERE, JR. Management Yes For For PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING. Shareholder Yes For Against SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE RATIONALE FOR EXPORTING ANIMAL EXPERIMENTATION. Shareholder Yes Against For SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF AMENDING PFIZER'S CORPORATE POLICY ON LABORATORY ANIMAL CARE AND USE. Shareholder Yes Against For SHAREHOLDER PROPOSAL RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. Shareholder Yes Against For PITNEY BOWES INC. PBI 724479100 14-May-2007 DIRECTOR LINDA G. ALVARADO Management Yes For For DIRECTOR ERNIE GREEN Management Yes For For DIRECTOR JOHN S. MCFARLANE Management Yes For For DIRECTOR EDUARDO R. MENASCE Management Yes For For RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For APPROVAL OF THE PITNEY BOWES INC. 2 Management Yes For For APPROVAL OF AMENDMENT TO BY-LAWS OF PITNEY BOWES INC. TO REQUIRE MAJORITY VOTE TO ELECT DIRECTORS IN AN UNCONTESTED ELECTION. Management Yes For For PPG INDUSTRIES, INC. PPG 693506107 19-Apr-2007 DIRECTOR JAMES G. BERGES Management Yes For For DIRECTOR ERROLL B. DAVIS, JR. Management Yes For For DIRECTOR VICTORIA F. HAYNES Management Yes For For PROPOSAL TO ENDORSE THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For PROPOSAL TO IMPLEMENT A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS, RETAINING A PLURALITY VOTE STANDARD IN CONTESTED ELECTIONS. Management Yes For For PROPOSAL TO ELIMINATE CUMULATIVE VOTING IN ALL ELECTIONS OF DIRECTORS. Management Yes Against Against SHAREHOLDER PROPOSAL RELATED TO FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. Shareholder Yes Against For PPL CORPORATION PPL 69351T106 23-May-2007 DIRECTOR STUART HEYDT Management Yes For For DIRECTOR CRAIG A. ROGERSON Management Yes For For DIRECTOR W. KEITH SMITH Management Yes For For RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For SHAREOWNER PROPOSAL adopt simple majority vote Shareholder Yes For Against PROGRESS ENERGY, INC. PGN 743263105 09-May-2007 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS PROGRESS ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For THE PROPOSAL RELATING TO THE APPROVAL OF THE PROGRESS ENERGY, INC. 2007 EQUITY INCENTIVE PLAN. Management Yes For For ELECTION OF DIRECTOR: J. BOSTIC. Management Yes For For ELECTION OF DIRECTOR: D. BURNER. Management Yes For For ELECTION OF DIRECTOR: R. DAUGHERTY. Management Yes For For ELECTION OF DIRECTOR: H. DELOACH. Management Yes For For ELECTION OF DIRECTOR: R. JONES. Management Yes For For ELECTION OF DIRECTOR: W. JONES. Management Yes For For ELECTION OF DIRECTOR: R. MCGEHEE. Management Yes For For ELECTION OF DIRECTOR: E. MCKEE. Management Yes For For ELECTION OF DIRECTOR: J. MULLIN. Management Yes For For ELECTION OF DIRECTOR: C. SALADRIGAS. Management Yes For For ELECTION OF DIRECTOR: T. STONE. Management Yes For For ELECTION OF DIRECTOR: A. TOLLISON. Management Yes For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 744573106 21-Nov-2006 DIRECTOR CAROLINE DORSA * Management Yes For For DIRECTOR E. JAMES FERLAND * Management Yes For For DIRECTOR ALBERT R. GAMPER, JR. * Management Yes For For DIRECTOR RALPH IZZO ** Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2006. Management Yes For For STOCKHOLDER PROPOSAL RELATING TO EXECUTIVE COMPENSATION. Shareholder Yes Against For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 744573106 17-Apr-07 DIRECTOR ERNEST H. DREW* Management Yes For For DIRECTOR WILLIAM V. HICKEY** Management Yes For For DIRECTOR RALPH IZZO** Management Yes For For DIRECTOR RICHARD J. SWIFT** Management Yes For For APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON STOCK FROM SHARES. Management Yes For For APPROVE THE ADOPTION OF THE 2 DIRECTORS. Management Yes For For APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS, IF ELIMINATION OF CUMULATIVE VOTING PURSUANT TO PROPOSAL 5 IS APPROVED. Management Yes For For APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IF THE ELIMINATION OF THE CLASSIFIED BOARD PURSUANT TO PROPOSAL 4 IS APPROVED. Management Yes Against Against APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE PRE-EMPTIVE RIGHTS. Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2007. Management Yes For For R.R. DONNELLEY & SONS COMPANY RRD 257867101 24-May-2007 RATIFICATION OF THE COMPANY'S AUDITORS. Management Yes For For APPROVAL OF AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Management Yes For For APPROVAL OF AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE SUPERMAJORITY VOTE REQUIREMENT FOR MERGERS, CONSOLIDATIONS OR ASSET SALES. Management Yes For For STOCKHOLDER PROPOSAL TO ADOPT UN GLOBAL COMPACT. Shareholder Yes Against For STOCKHOLDER PROPOSAL TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Shareholder Yes Against For ELECTION OF DIRECTOR: THOMAS J. QUINLAN III Management Yes For For ELECTION OF DIRECTOR: OLIVER R. SOCKWELL Management Yes For For ELECTION OF DIRECTOR: STEPHEN M. WOLF Management Yes For For RAYTHEON COMPANY RTN 755111507 02-May-2007 RATIFICATION OF INDEPENDENT AUDITORS Management Yes For For SEPARATE THE CEO AND CHAIRMAN ROLES Shareholder Yes Against For ADOPT CUMULATIVE VOTING Shareholder Yes For Against SEEK STOCKHOLDER APPROVAL OF SENIOR EXECUTIVE RETIREMENT BENEFITS Shareholder Yes Against For ELECTION OF DIRECTOR: BARBARA M. BARRETT Management Yes For For ELECTION OF DIRECTOR: VERNON E. CLARK Management Yes For For ELECTION OF DIRECTOR: JOHN M. DEUTCH Management Yes For For ELECTION OF DIRECTOR: FREDERIC M. POSES Management Yes For For ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management Yes For For ELECTION OF DIRECTOR: RONALD L. SKATES Management Yes For For ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management Yes For For ELECTION OF DIRECTOR: LINDA G. STUNTZ Management Yes For For ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management Yes For For SARA LEE CORPORATION SLE 803111103 26-Oct-2006 DIRECTOR B. BARNES Management Yes For For DIRECTOR J.T. BATTENBERG III Management Yes For For DIRECTOR C. BEGLEY Management Yes For For DIRECTOR C. CARROLL Management Yes For For DIRECTOR V. COLBERT Management Yes For For DIRECTOR J. CROWN Management Yes For For DIRECTOR W. DAVIS Management Yes For For DIRECTOR L. KOELLNER Management Yes For For DIRECTOR C. VAN LEDE Management Yes For For DIRECTOR I. PROSSER Management Yes For For DIRECTOR R. RIDGWAY Management Yes For For DIRECTOR J. WARD Management Yes For For RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS SARA LEE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2007. Management Yes For For TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO POSITIONS. Shareholder Yes Against For TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING THE COMPENSATION DISCUSSION AND ANALYSIS. Shareholder Yes Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N SLB 806857108 11-Apr-2007 DIRECTOR P. CAMUS Management Yes For For DIRECTOR J.S. GORELICK Management Yes For For DIRECTOR A. GOULD Management Yes For For DIRECTOR T. ISAAC Management Yes For For DIRECTOR N. KUDRYAVTSEV Management Yes For For DIRECTOR A. LAJOUS Management Yes For For DIRECTOR M.E. MARKS Management Yes For For DIRECTOR D. PRIMAT Management Yes For For DIRECTOR L.R. REIF Management Yes For For DIRECTOR T.I. SANDVOLD Management Yes For For DIRECTOR N. SEYDOUX Management Yes For For DIRECTOR L.G. STUNTZ Management Yes For For DIRECTOR R. TALWAR Management Yes For For ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS. Management Yes For For APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For SLM CORPORATION SLM 78442P106 17-May-2007 DIRECTOR ANN TORRE BATES Management Yes For For DIRECTOR CHARLES L. DALEY Management Yes For For DIRECTOR W.M. DIEFENDERFER III Management Yes For For DIRECTOR THOMAS J. FITZPATRICK Management Yes For For DIRECTOR DIANE SUITT GILLELAND Management Yes For For DIRECTOR EARL A. GOODE Management Yes For For DIRECTOR RONALD F. HUNT Management Yes For For DIRECTOR BENJAMIN J. LAMBERT III Management Yes For For DIRECTOR ALBERT L. LORD Management Yes For For DIRECTOR BARRY A. MUNITZ Management Yes For For DIRECTOR A. ALEXANDER PORTER, JR Management Yes For For DIRECTOR WOLFGANG SCHOELLKOPF Management Yes For For DIRECTOR STEVEN L. SHAPIRO Management Yes For For DIRECTOR BARRY L. WILLIAMS Management Yes For For RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For SOUTHWEST AIRLINES CO. LUV 844741108 16-May-2007 DIRECTOR COLLEEN C. BARRETT Management Yes For For DIRECTOR DAVID W. BIEGLER Management Yes For For DIRECTOR LOUIS E. CALDERA Management Yes For For DIRECTOR C. WEBB CROCKETT Management Yes For For DIRECTOR WILLIAM H. CUNNINGHAM Management Yes For For DIRECTOR TRAVIS C. JOHNSON Management Yes For For DIRECTOR HERBERT D. KELLEHER Management Yes For For DIRECTOR GARY C. KELLY Management Yes For For DIRECTOR NANCY B. LOEFFLER Management Yes For For DIRECTOR JOHN T. MONTFORD Management Yes For For APPROVAL OF AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS Management Yes For For APPROVAL OF THE SOUTHWEST AIRLINES CO. 2 Management Yes For For RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Management Yes For For APPROVAL OF A SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE WITH RESPECT TO CERTAIN MATTERS Shareholder Yes Against For SPRINT NEXTEL CORPORATION S 852061100 08-May-2007 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. Management Yes For For TO APPROVE THE 2 Management Yes For For SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Shareholder Yes For Against ELECTION OF DIRECTOR: KEITH J. BANE Management Yes For For ELECTION OF DIRECTOR: ROBERT R. BENNETT Management Yes For For ELECTION OF DIRECTOR: GORDON M. BETHUNE Management Yes For For ELECTION OF DIRECTOR: FRANK M. DRENDEL Management Yes For For ELECTION OF DIRECTOR: GARY D. FORSEE Management Yes For For ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management Yes For For ELECTION OF DIRECTOR: V. JANET HILL Management Yes For For ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Management Yes For For ELECTION OF DIRECTOR: LINDA KOCH LORIMER Management Yes For For ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management Yes For For STATE STREET CORPORATION STT 857477103 18-Apr-2007 DIRECTOR T. ALBRIGHT Management Yes For For DIRECTOR K. BURNES Management Yes For For DIRECTOR P. COYM Management Yes For For DIRECTOR N. DAREHSHORI Management Yes For For DIRECTOR A. FAWCETT Management Yes For For DIRECTOR A. GOLDSTEIN Management Yes For For DIRECTOR D. GRUBER Management Yes For For DIRECTOR L. HILL Management Yes For For DIRECTOR C. LAMANTIA Management Yes For For DIRECTOR R. LOGUE Management Yes For For DIRECTOR M. MISKOVIC Management Yes For For DIRECTOR R. SERGEL Management Yes Withheld Against DIRECTOR R. SKATES Management Yes For For DIRECTOR G. SUMME Management Yes For For DIRECTOR D. WALSH Management Yes For For DIRECTOR R. WEISSMAN Management Yes For For TO INCREASE STATE STREET'S AUTHORIZED SHARES OF COMMON STOCK FROM 500,000,000 TO 750,000,000. Management Yes For For TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Management Yes For For STRYKER CORPORATION SYK 863667101 25-Apr-2007 DIRECTOR JOHN W. BROWN Management Yes For For DIRECTOR HOWARD E. COX, JR. Management Yes For For DIRECTOR DONALD M. ENGELMAN Management Yes For For DIRECTOR JEROME H. GROSSMAN Management Yes For For DIRECTOR LOUISE L. FRANCESCONI Management Yes For For DIRECTOR STEPHEN P. MACMILLAN Management Yes For For DIRECTOR WILLIAM U. PARFET Management Yes For For DIRECTOR RONDA E. STRYKER Management Yes For For APPROVAL OF THE EXECUTIVE BONUS PLAN. Management Yes For For RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2007. Management Yes For For SHAREHOLDER PROPOSAL REGARDING GRANTING OF PERFORMANCE-VESTING SHARES TO SENIOR EXECUTIVES. Shareholder Yes Against For SUNTRUST BANKS, INC. STI 867914103 17-Apr-2007 DIRECTOR ROBERT M. BEALL, II* Management Yes For For DIRECTOR JEFFREY C. CROWE* Management Yes For For DIRECTOR J. HICKS LANIER* Management Yes For For DIRECTOR LARRY L. PRINCE* Management Yes For For DIRECTOR FRANK S. ROYAL, M.D.* Management Yes For For DIRECTOR PHAIL WYNN, JR.* Management Yes For For DIRECTOR JAMES M. WELLS III** Management Yes For For PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION OF THE COMPANY REGARDING THE RIGHTS AND PREFERENCES OF PREFERRED STOCK. Management Yes For For PROPOSAL TO AMEND THE BYLAWS OF THE COMPANY TO PROVIDE THAT DIRECTORS BE ELECTED ANNUALLY. Management Yes For For SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Shareholder Yes Against For PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2007. Management Yes For For SYSCO CORPORATION SYY 871829107 10-Nov-2006 DIRECTOR JONATHAN GOLDEN* Management Yes For For DIRECTOR JOSEPH A. HAFNER, JR.* Management Yes For For DIRECTOR NANCY S. NEWCOMB* Management Yes For For DIRECTOR RICHARD J. SCHNIEDERS* Management Yes For For DIRECTOR MANUEL A. FERNANDEZ** Management Yes For For APPROVAL OF RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2007. Management Yes For For SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS IMPLEMENT A MAJORITY VOTE POLICY BY TAKING CERTAIN SPECIFIED ACTIONS. Shareholder Yes For n/a TARGET CORPORATION TGT 87612E106 24-May-2007 DIRECTOR CALVIN DARDEN Management Yes For For DIRECTOR ANNE M. MULCAHY Management Yes For For DIRECTOR STEPHEN W. SANGER Management Yes For For DIRECTOR GREGG W. STEINHAFEL Management Yes For For COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For COMPANY PROPOSAL TO APPROVE THE OFFICER SHORT-TERM INCENTIVE PLAN. Management Yes For For COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Management Yes For For SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL CONTRIBUTIONS. Shareholder Yes Against For TEXAS INSTRUMENTS INCORPORATED TXN 882508104 19-Apr-2007 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For ELECTION OF DIRECTOR: J.R. ADAMS. Management Yes For For ELECTION OF DIRECTOR: D.L. BOREN. Management Yes For For ELECTION OF DIRECTOR: D.A. CARP. Management Yes For For ELECTION OF DIRECTOR: C.S. COX. Management Yes For For ELECTION OF DIRECTOR: T.J. ENGIBOUS. Management Yes For For ELECTION OF DIRECTOR: D.R. GOODE. Management Yes For For ELECTION OF DIRECTOR: P.H. PATSLEY. Management Yes For For ELECTION OF DIRECTOR: W.R. SANDERS. Management Yes For For ELECTION OF DIRECTOR: R.J. SIMMONS. Management Yes For For ELECTION OF DIRECTOR: R.K. TEMPLETON. Management Yes For For ELECTION OF DIRECTOR: C.T. WHITMAN. Management Yes For For THE ALLSTATE CORPORATION ALL 020002101 15-May-2007 APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. Management Yes For For AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS. Management Yes For For ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management Yes For For ELECTION OF DIRECTOR: JAMES G. ANDRESS Management Yes For For ELECTION OF DIRECTOR: ROBERT D. BEYER Management Yes For For ELECTION OF DIRECTOR: W. JAMES FARRELL Management Yes For For ELECTION OF DIRECTOR: JACK M. GREENBERG Management Yes For For ELECTION OF DIRECTOR: RONALD T. LEMAY Management Yes For For ELECTION OF DIRECTOR: EDWARD M. LIDDY Management Yes For For ELECTION OF DIRECTOR: J. CHRISTOPHER REYES Management Yes For For ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management Yes For For ELECTION OF DIRECTOR: JOSHUA I. SMITH Management Yes For For ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management Yes For For ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management Yes For For ELECTION OF DIRECTOR: THOMAS J. WILSON Management Yes For For THE BANK OF NEW YORK COMPANY, INC. BK 064057102 10-Apr-2007 DIRECTOR MR. BIONDI Management Yes For For DIRECTOR MR. DONOFRIO Management Yes For For DIRECTOR MR. HASSELL Management Yes For For DIRECTOR MR. KOGAN Management Yes For For DIRECTOR MR. KOWALSKI Management Yes For For DIRECTOR MR. LUKE Management Yes For For DIRECTOR MS. REIN Management Yes For For DIRECTOR MR. RENYI Management Yes For For DIRECTOR MR. RICHARDSON Management Yes For For DIRECTOR MR. SCOTT Management Yes For For DIRECTOR MR. VAUGHAN Management Yes For For A VOTE "FOR" RATIFICATION OF AUDITORS Management Yes For For SHAREHOLDER PROPOSAL WITH RESPECT TO SIMPLE MAJORITY VOTING Shareholder Yes Against For SHAREHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. Shareholder Yes For Against SHAREHOLDER PROPOSAL WITH RESPECT TO EXECUTIVE COMPENSATION. Shareholder Yes Against For THE BANK OF NEW YORK COMPANY, INC. BK 064057102 24-May-2007 TO ADOPT THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, DATED AS OF 12/3/06, AMENDED AND RESTATED AS OF 2/23/07, AND FURTHER AMENDED AND RESTATED AS OF 3/30/07, BY AND BETWEEN MELLON FINANCIAL CORPORATION, THE BANK OF NEW YORK COMPANY, INC. AND THE BANK OF NEW YORK MELLON CORPORATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Yes For For TO APPROVE A PROVISION IN THE CERTIFICATE OF INCORPORATION OF NEWCO REQUIRING THE AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST 75 PERCENT OF THE OUTSTANDING VOTING SHARES OF NEWCO FOR DIRECT SHAREHOLDER AMENDMENT OF ARTICLE V OF THE BY-LAWS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Yes For For TO APPROVE THE NUMBER OF AUTHORIZED SHARES OF NEWCO CAPITAL STOCK AS SET FORTH IN NEWCO'S CERTIFICATE OF INCORPORATION. Management Yes For For TO ADJOURN THE BANK OF NEW YORK SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES. Management Yes For For THE BOEING COMPANY BA 097023105 30-Apr-2007 ADVISORY VOTE ON APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS. Management Yes For For PREPARE A REPORT ON FOREIGN MILITARY SALES. Shareholder Yes Against For DEVELOP AND ADOPT HUMAN RIGHTS POLICIES. Shareholder Yes Against For PREPARE A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Yes Against For PREPARE A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Yes Against For SEPARATE THE ROLES OF CEO AND CHAIRMAN. Shareholder Yes Against For SUBJECT RIGHTS PLANS TO SHAREHOLDER VOTE. Shareholder Yes Against For ADVISORY VOTE ON COMPENSATION DISCUSSION AND ANALYSIS. Shareholder Yes Against For ADOPT A POLICY ON PERFORMANCE-BASED STOCK OPTIONS. Shareholder Yes Against For RECOUP UNEARNED MANAGEMENT BONUSES. Shareholder Yes Against For ELECTION OF DIRECTOR: JOHN H. BIGGS Management Yes For For ELECTION OF DIRECTOR: JOHN E. BRYSON Management Yes For For ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management Yes For For ELECTION OF DIRECTOR: LINDA Z. COOK Management Yes For For ELECTION OF DIRECTOR: WILLIAM M. DALEY Management Yes For For ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management Yes For For ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management Yes For For ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management Yes For For ELECTION OF DIRECTOR: RICHARD D. NANULA Management Yes For For ELECTION OF DIRECTOR: ROZANNE L. RIDGWAY Management Yes For For ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management Yes For For THE COCA-COLA COMPANY KO 191216100 18-Apr-2007 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management Yes For For APPROVAL OF THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY Management Yes For For SHAREOWNER PROPOSAL REGARDING MANAGEMENT COMPENSATION Shareholder Yes Against For SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON THE COMPENSATION COMMITTEE REPORT Shareholder Yes Against For SHAREOWNER PROPOSAL REGARDING CHEMICAL AND BIOLOGICAL TESTING Shareholder Yes Against For SHAREOWNER PROPOSAL REGARDING STUDY AND REPORT ON EXTRACTION OF WATER IN INDIA Shareholder Yes Against For SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Yes Against For ELECTION OF DIRECTOR: HERBERT A. ALLEN Management Yes For For ELECTION OF DIRECTOR: RONALD W. ALLEN Management Yes For For ELECTION OF DIRECTOR: CATHLEEN P. BLACK Management Yes For For ELECTION OF DIRECTOR: BARRY DILLER Management Yes For For ELECTION OF DIRECTOR: E. NEVILLE ISDELL Management Yes For For ELECTION OF DIRECTOR: DONALD R. KEOUGH Management Yes For For ELECTION OF DIRECTOR: DONALD F. MCHENRY Management Yes For For ELECTION OF DIRECTOR: SAM NUNN Management Yes For For ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management Yes For For ELECTION OF DIRECTOR: PETER V. UEBERROTH Management Yes For For ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management Yes For For THE HOME DEPOT, INC. HD 437076102 24-May-2007 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 3, 2008 Management Yes For For SHAREHOLDER PROPOSAL REGARDING POISON PILL IMPLEMENTATION Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING MANAGEMENT BONUSES Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING EQUITY COMPENSATION Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR PERFORMANCE Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO Shareholder Yes Against For ELECTION OF DIRECTOR: DAVID H. BATCHELDER Management Yes For For ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management Yes For For ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management Yes For For ELECTION OF DIRECTOR: JOHN L. CLENDENIN Management Yes For For ELECTION OF DIRECTOR: CLAUDIO X. GONZALEZ Management Yes For For ELECTION OF DIRECTOR: MILLEDGE A. HART, III Management Yes For For ELECTION OF DIRECTOR: BONNIE G. HILL Management Yes For For ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management Yes For For ELECTION OF DIRECTOR: HELEN JOHNSON-LEIPOLD Management Yes For For ELECTION OF DIRECTOR: LAWRENCE R. JOHNSTON Management Yes For For ELECTION OF DIRECTOR: KENNETH G. LANGONE Management Yes For For THE PROCTER & GAMBLE COMPANY PG 742718109 10-Oct-2006 DIRECTOR NORMAN R. AUGUSTINE Management Yes For For DIRECTOR A.G. LAFLEY Management Yes For For DIRECTOR JOHNATHAN A. RODGERS Management Yes For For DIRECTOR JOHN F. SMITH, JR. Management Yes For For DIRECTOR MARGARET C. WHITMAN Management Yes For For APPROVE AMENDMENT TO THE CODE OF REGULATIONS TO DECREASE THE AUTHORIZED NUMBER OF DIRECTORS ON THE BOARD Management Yes For For RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For REAPPROVE AND AMEND THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PROCTER & GAMBLE 2 Management Yes For For SHAREHOLDER PROPOSAL - AWARD NO FUTURE STOCK OPTIONS Shareholder Yes Against For THE SERVICEMASTER COMPANY SVM 81760N109 28-Jun-2007 ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 18, 2007, AMONG SERVICEMASTER, CDRSVM TOPCO, INC. ("CDRSVM PARENT") AND CDRSVM ACQ. CO., INC., WHICH PROVIDES FOR THE MERGER OF CDRSVM ACQ. CO., INC., AN INDIRECT WHOLLY-OWNED SUBSIDIARY OF CDRSVM PARENT, WITH AND INTO SERVICEMASTER, WITH SERVICEMASTER CONTINUING AS THE SURVIVING CORPORATION. Management Yes For For ADJOURN THE SPECIAL MEETING IF NECESSARY OR APPROPRIATE TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE AGREEMENT AND PLAN OF MERGER REFERRED TO IN ITEM 1. Management Yes For For THE SOUTHERN COMPANY SO 842587107 23-May-2007 DIRECTOR J.P. BARANCO Management Yes For For DIRECTOR D.J. BERN Management Yes For For DIRECTOR F.S. BLAKE Management Yes For For DIRECTOR T.F. CHAPMAN Management Yes For For DIRECTOR H.W. HABERMEYER, JR. Management Yes For For DIRECTOR D.M. JAMES Management Yes For For DIRECTOR J.N. PURCELL Management Yes For For DIRECTOR D.M. RATCLIFFE Management Yes For For DIRECTOR W.G. SMITH, JR. Management Yes For For DIRECTOR G.J. ST. PE Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REPORT Shareholder Yes Against For THE TJX COMPANIES, INC. TJX 872540109 05-Jun-2007 DIRECTOR DAVID A. BRANDON Management Yes For For DIRECTOR BERNARD CAMMARATA Management Yes For For DIRECTOR DAVID T. CHING Management Yes For For DIRECTOR MICHAEL F. HINES Management Yes For For DIRECTOR AMY B. LANE Management Yes For For DIRECTOR CAROL MEYROWITZ Management Yes For For DIRECTOR JOHN F. O'BRIEN Management Yes For For DIRECTOR ROBERT F. SHAPIRO Management Yes For For DIRECTOR WILLOW B. SHIRE Management Yes For For DIRECTOR FLETCHER H. WILEY Management Yes For For APPROVAL OF MATERIAL TERMS OF EXECUTIVE OFFICER PERFORMANCE GOALS. Management Yes For For RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Management Yes For For SHAREHOLDER PROPOSAL REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. Management Yes Against For THE TRAVELERS COMPANIES, INC. TRV 89417E109 01-May-2007 DIRECTOR ALAN L. BELLER Management Yes For For DIRECTOR JOHN H. DASBURG Management Yes For For DIRECTOR JANET M. DOLAN Management Yes For For DIRECTOR KENNETH M. DUBERSTEIN Management Yes For For DIRECTOR JAY S. FISHMAN Management Yes For For DIRECTOR LAWRENCE G. GRAEV Management Yes For For DIRECTOR PATRICIA L. HIGGINS Management Yes For For DIRECTOR THOMAS R. HODGSON Management Yes For For DIRECTOR C.L. KILLINGSWORTH, JR. Management Yes For For DIRECTOR ROBERT I. LIPP Management Yes For For DIRECTOR BLYTHE J. MCGARVIE Management Yes For For DIRECTOR GLEN D. NELSON, MD Management Yes For For DIRECTOR LAURIE J. THOMSEN Management Yes For For PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For PROPOSAL TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Management Yes For For THE WALT DISNEY COMPANY DIS 254687106 08-Mar-2007 DIRECTOR JOHN E. BRYSON Management Yes For For DIRECTOR JOHN S. CHEN Management Yes For For DIRECTOR JUDITH L. ESTRIN Management Yes For For DIRECTOR ROBERT A. IGER Management Yes For For DIRECTOR STEVEN P. JOBS Management Yes For For DIRECTOR FRED H. LANGHAMMER Management Yes For For DIRECTOR AYLWIN B. LEWIS Management Yes For For DIRECTOR MONICA C. LOZANO Management Yes For For DIRECTOR ROBERT W. MATSCHULLAT Management Yes For For DIRECTOR JOHN E. PEPPER, JR. Management Yes For For DIRECTOR ORIN C. SMITH Management Yes For For TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Management Yes For For TO APPROVE THE AMENDMENTS TO THE AMENDED AND RESTATED 2 PLAN. Management Yes For For TO APPROVE THE TERMS OF THE AMENDED AND RESTATED 2 PLAN. Management Yes For For TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO GREENMAIL. Shareholder Yes Against For TO APPROVE THE SHAREHOLDER PROPOSAL TO AMEND THE BYLAWS RELATING TO STOCKHOLDER RIGHTS PLANS. Shareholder Yes For Against TYCO INTERNATIONAL LTD. TYC 902124106 08-Mar-2007 DIRECTOR DENNIS C. BLAIR Management Yes For For DIRECTOR EDWARD D. BREEN Management Yes For For DIRECTOR BRIAN DUPERREAULT Management Yes For For DIRECTOR BRUCE S. GORDON Management Yes For For DIRECTOR RAJIV L. GUPTA Management Yes For For DIRECTOR JOHN A. KROL Management Yes For For DIRECTOR H. CARL MCCALL Management Yes For For DIRECTOR BRENDAN R. O'NEILL Management Yes For For DIRECTOR WILLIAM S. STAVROPOULOS Management Yes For For DIRECTOR SANDRA S. WIJNBERG Management Yes For For DIRECTOR JEROME B. YORK Management Yes For For RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS TYCO'S INDEPENDENT AUDITORS AND AUTHORIZATION FOR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITORS' REMUNERATION. Management Yes For For APPROVAL OF REVERSE STOCK SPLIT OF THE COMPANY'S COMMON SHARES AT A SPLIT RATIO OF 1 FOR 4. Management Yes For For APPROVAL OF CONSEQUENTIAL AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BYE-LAWS. Management Yes For For U.S. BANCORP USB 902973304 17-Apr-2007 DIRECTOR V. BUYNISKI GLUCKMAN Management Yes For For DIRECTOR ARTHUR D. COLLINS, JR. Management Yes For For DIRECTOR OLIVIA F. KIRTLEY Management Yes For For DIRECTOR JERRY W. LEVIN Management Yes For For DIRECTOR RICHARD G. REITEN Management Yes For For RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2007 FISCAL YEAR. Management Yes For For APPROVAL OF THE U.S. BANCORP 2 Management Yes For For APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION. Management Yes For For SHAREHOLDER PROPOSAL: ANNUAL RATIFICATION OF EXECUTIVE OFFICER COMPENSATION. Shareholder Yes Against For SHAREHOLDER PROPOSAL: LIMIT BENEFITS PROVIDED UNDER OUR SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. Shareholder Yes Against For UNILEVER N.V. UN 904784709 15-May-2007 ADOPTION OF THE ANNUAL ACCOUNTS AND APPROPRIATION OF THE PROFIT FOR THE 2006 FINANCIAL YEAR. Management Yes For For DISCHARGE OF THE EXECUTIVE DIRECTORS. Management Yes For For DISCHARGE OF THE NON-EXECUTIVE DIRECTORS. Management Yes For For DIRECTOR PJ CESCAU* Management Yes For For DIRECTOR CJ VAN DER GRAAF* Management Yes For For DIRECTOR RD KUGLER* Management Yes For For DIRECTOR THE LORD BRITTAN** Management Yes For For DIRECTOR PROFESSOR W DIK** Management Yes For For DIRECTOR CE GOLDEN** Management Yes For For DIRECTOR DR BE GROTE** Management Yes For For DIRECTOR LORD SIMON** Management Yes For For DIRECTOR J-C SPINETTA** Management Yes For For DIRECTOR KJ STORM** Management Yes For For DIRECTOR J VAN DER VEER** Management Yes For For DIRECTOR PROF. G. BERGER** Management Yes For For DIRECTOR N MURTHY** Management Yes For For DIRECTOR H NYASULU** Management Yes For For DIRECTOR M TRESCHOW** Management Yes For For REMUNERATION OF EXECUTIVE DIRECTORS. Management Yes For For REMUNERATION OF NON-EXECUTIVE DIRECTORS. Management Yes For For ALTERATION TO THE ARTICLES OF ASSOCIATION. Management Yes For For APPOINTMENT OF AUDITORS CHARGED WITH THE AUDITING OF THE ANNUAL ACCOUNTS FOR THE 2007 FINANCIAL YEAR. Management Yes For For DESIGNATION OF THE BOARD OF DIRECTORS AS THE COMPANY BODY AUTHORIZED IN RESPECT OF THE ISSUE OF SHARES IN THE COMPANY. Management Yes For For AUTHORIZATION OF THE BOARD OF DIRECTORS TO PURCHASE SHARES IN THE COMPANY AND DEPOSITARY RECEIPTS THEREFOR. Management Yes For For UNION PACIFIC CORPORATION UNP 907818108 03-May-2007 DIRECTOR A.H. CARD, JR. Management Yes For For DIRECTOR E.B. DAVIS, JR. Management Yes For For DIRECTOR T.J. DONOHUE Management Yes For For DIRECTOR A.W. DUNHAM Management Yes For For DIRECTOR J.R. HOPE Management Yes For For DIRECTOR C.C. KRULAK Management Yes For For DIRECTOR M.W. MCCONNELL Management Yes For For DIRECTOR T.F. MCLARTY III Management Yes For For DIRECTOR S.R. ROGEL Management Yes For For DIRECTOR J.R. YOUNG Management Yes For For APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Yes Against For UNITED PARCEL SERVICE, INC. UPS 911312106 10-May-2007 DIRECTOR MICHAEL J. BURNS Management Yes For For DIRECTOR D. SCOTT DAVIS Management Yes For For DIRECTOR STUART E. EIZENSTAT Management Yes For For DIRECTOR MICHAEL L. ESKEW Management Yes For For DIRECTOR JAMES P. KELLY Management Yes For For DIRECTOR ANN M. LIVERMORE Management Yes For For DIRECTOR VICTOR A. PELSON Management Yes For For DIRECTOR JOHN W. THOMPSON Management Yes For For DIRECTOR CAROL B. TOME Management Yes For For DIRECTOR BEN VERWAAYEN Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 11-Apr-2007 DIRECTOR LOUIS R. CHENEVERT Management Yes For For DIRECTOR GEORGE DAVID Management Yes For For DIRECTOR JOHN V. FARACI Management Yes For For DIRECTOR JEAN-PIERRE GARNIER Management Yes For For DIRECTOR JAMIE S. GORELICK Management Yes For For DIRECTOR CHARLES R. LEE Management Yes For For DIRECTOR RICHARD D. MCCORMICK Management Yes For For DIRECTOR HAROLD MCGRAW III Management Yes For For DIRECTOR RICHARD B. MYERS Management Yes For For DIRECTOR FRANK P. POPOFF Management Yes For For DIRECTOR H. PATRICK SWYGERT Management Yes For For DIRECTOR ANDRE VILLENEUVE Management Yes For For DIRECTOR H.A. WAGNER Management Yes For For DIRECTOR CHRISTINE TODD WHITMAN Management Yes For For APPOINTMENT OF INDEPENDENT AUDITORS FOR 2007 Management Yes For For SHAREOWNER PROPOSAL: DIRECTOR TERM LIMITS Shareholder Yes Against For SHAREOWNER PROPOSAL: FOREIGN MILITARY SALES Shareholder Yes Against For SHAREOWNER PROPOSAL: POLITICAL CONTRIBUTIONS Shareholder Yes Against For SHAREOWNER PROPOSAL: ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION Shareholder Yes Against For SHAREOWNER PROPOSAL: PAY-FOR-SUPERIOR-PERFORMANCE Shareholder Yes Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2007 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For ELIMINATE STOCK OPTIONS Shareholder Yes Against For SHAREHOLDER APPROVAL OF FUTURE SEVERANCE AGREEMENTS Shareholder Yes Against For COMPENSATION CONSULTANT DISCLOSURE Shareholder Yes For Against ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Yes Against For LIMIT SERVICE ON OUTSIDE BOARDS Shareholder Yes Against For SHAREHOLDER APPROVAL OF FUTURE POISON PILL Shareholder Yes Against For REPORT ON CHARITABLE CONTRIBUTIONS Shareholder Yes Against For ELECTION OF DIRECTOR: JAMES R. BARKER Management Yes For For ELECTION OF DIRECTOR: RICHARD L. CARRION Management Yes For For ELECTION OF DIRECTOR: M. FRANCES KEETH Management Yes For For ELECTION OF DIRECTOR: ROBERT W. LANE Management Yes For For ELECTION OF DIRECTOR: SANDRA O. MOOSE Management Yes For For ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management Yes For For ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management Yes For For ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Management Yes For For ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management Yes For For ELECTION OF DIRECTOR: HUGH B. PRICE Management Yes For For ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management Yes For For ELECTION OF DIRECTOR: WALTER V. SHIPLEY Management Yes For For ELECTION OF DIRECTOR: JOHN W. SNOW Management Yes For For ELECTION OF DIRECTOR: JOHN R. STAFFORD Management Yes For For ELECTION OF DIRECTOR: ROBERT D. STOREY Management Yes For For VF CORPORATION VFC 918204108 24-Apr-2007 DIRECTOR EDWARD E. CRUTCHFIELD Management Yes For For DIRECTOR GEORGE FELLOWS Management Yes For For DIRECTOR DANIEL R. HESSE Management Yes For For DIRECTOR CLARENCE OTIS, JR. Management Yes For For APPROVAL OF AN AMENDMENT AND RESTATEMENT OF VF'S 1 PLAN. Management Yes For For RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Management Yes For For WACHOVIA CORPORATION WB 929903102 31-Aug-2006 TO APPROVE THE ISSUANCE OF SHARES OF WACHOVIA COMMON STOCK AS CONSIDERATION IN THE PROPOSED MERGER OF GOLDEN WEST FINANCIAL CORPORATION WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF WACHOVIA, PURSUANT TO AN AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 2006, BY AND AMONG WACHOVIA, GOLDEN WEST, AND SUCH WHOLLY-OWNED SUBSIDIARY OF WACHOVIA. Management Yes For For TO APPROVE THE AMENDED AND RESTATED WACHOVIA CORPORATION 2003 STOCK INCENTIVE PLAN. Management Yes For For WACHOVIA CORPORATION WB 929903102 17-Apr-2007 DIRECTOR ERNEST S. RADY*** Management Yes For For DIRECTOR JERRY GITT** Management Yes For For DIRECTOR JOHN T. CASTEEN, III* Management Yes For For DIRECTOR MARYELLEN C. HERRINGER* Management Yes For For DIRECTOR JOSEPH NEUBAUER* Management Yes For For DIRECTOR TIMOTHY D. PROCTOR* Management Yes For For DIRECTOR VAN L. RICHEY* Management Yes For For DIRECTOR DONA DAVIS YOUNG* Management Yes For For A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS CLASSIFYING THE TERMS OF ITS BOARD OF DIRECTORS. Management Yes For For A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Management Yes For For A WACHOVIA PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2007. Management Yes For For A STOCKHOLDER PROPOSAL REGARDING NON-BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. Shareholder Yes Against For A STOCKHOLDER PROPOSAL REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. Shareholder Yes Against For A STOCKHOLDER PROPOSAL REGARDING REPORTING POLITICAL CONTRIBUTIONS. Shareholder Yes Against For A STOCKHOLDER PROPOSAL REGARDING SEPARATING THE OFFICES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Shareholder Yes Against For WALGREEN CO. WAG 931422109 10-Jan-2007 DIRECTOR DAVID W. BERNAUER Management Yes For For DIRECTOR WILLIAM C. FOOTE Management Yes For For DIRECTOR JAMES J. HOWARD Management Yes For For DIRECTOR ALAN G. MCNALLY Management Yes For For DIRECTOR CORDELL REED Management Yes For For DIRECTOR JEFFREY A. REIN Management Yes For For DIRECTOR NANCY M. SCHLICHTING Management Yes For For DIRECTOR DAVID Y. SCHWARTZ Management Yes For For DIRECTOR JAMES A. SKINNER Management Yes For For DIRECTOR MARILOU M. VON FERSTEL Management Yes For For DIRECTOR CHARLES R. WALGREEN III Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE SHARE PLAN. Management Yes For For WAL-MART STORES, INC. WMT 931142103 01-Jun-2007 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management Yes For For CHARITABLE CONTRIBUTIONS REPORT Shareholder Yes Against For UNIVERSAL HEALTH CARE POLICY Shareholder Yes Against For PAY-FOR-SUPERIOR-PERFORMANCE Management Yes Against For EQUITY COMPENSATION GLASS CEILING Shareholder Yes Against For COMPENSATION DISPARITY Shareholder Yes Against For BUSINESS SOCIAL RESPONSIBILITY REPORT Shareholder Yes Against For EXECUTIVE COMPENSATION VOTE Shareholder Yes Against For POLITICAL CONTRIBUTIONS REPORT Shareholder Yes Against For SOCIAL AND REPUTATION IMPACT REPORT Shareholder Yes Against For CUMULATIVE VOTING Shareholder Yes For Against QUALIFICATIONS FOR DIRECTOR NOMINEES Shareholder Yes Against For ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management Yes For For ELECTION OF DIRECTOR: JAMES W. BREYER Management Yes For For ELECTION OF DIRECTOR: M. MICHELE BURNS Management Yes For For ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management Yes For For ELECTION OF DIRECTOR: ROGER C. CORBETT Management Yes For For ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management Yes For For ELECTION OF DIRECTOR: DAVID D. GLASS Management Yes For For ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management Yes For For ELECTION OF DIRECTOR: ALLEN I. QUESTROM Management Yes For For ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management Yes For For ELECTION OF DIRECTOR: JACK C. SHEWMAKER Management Yes For For ELECTION OF DIRECTOR: JIM C. WALTON Management Yes For For ELECTION OF DIRECTOR: S. ROBSON WALTON Management Yes For For ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management Yes For For ELECTION OF DIRECTOR: LINDA S. WOLF Management Yes For For WASHINGTON MUTUAL, INC. WM 939322103 17-Apr-2007 DIRECTOR ANNE V. FARRELL Management Yes For For DIRECTOR STEPHEN E. FRANK Management Yes For For DIRECTOR KERRY K. KILLINGER Management Yes For For DIRECTOR THOMAS C. LEPPERT Management Yes For For DIRECTOR CHARLES M. LILLIS Management Yes For For DIRECTOR PHILLIP D. MATTHEWS Management Yes For For DIRECTOR REGINA T. MONTOYA Management Yes For For DIRECTOR MICHAEL K. MURPHY Management Yes For For DIRECTOR MARGARET OSMER MCQUADE Management Yes For For DIRECTOR MARY E. PUGH Management Yes For For DIRECTOR WILLIAM G. REED, JR. Management Yes For For DIRECTOR ORIN C. SMITH Management Yes For For DIRECTOR JAMES H. STEVER Management Yes For For COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007 Management Yes For For SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE RETIREMENT PLAN POLICIES Shareholder Yes Against For SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S DIRECTOR ELECTION PROCESS Shareholder Yes Against For SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S DIRECTOR NOMINEE QUALIFICATION REQUIREMENTS Shareholder Yes Against For WELLS FARGO & COMPANY WFC 949746101 24-Apr-2007 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. Management Yes For For STOCKHOLDER PROPOSAL REGARDING SEPARATION OF BOARD CHAIRMAN AND CEO POSITIONS. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A POLICY LIMITING BENEFITS UNDER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING A REPORT ON HOME MORTGAGE DISCLOSURE ACT (HMDA) DATA. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING EMISSION REDUCTION GOALS FOR WELLS FARGO AND ITS CUSTOMERS. Shareholder Yes Against For ELECTION OF DIRECTOR: JOHN S. CHEN. Management Yes For For ELECTION OF DIRECTOR: LLOYD H. DEAN. Management Yes For For ELECTION OF DIRECTOR: SUSAN E. ENGEL. Management Yes For For ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Yes For For ELECTION OF DIRECTOR: ROBERT L. JOSS. Management Yes For For ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH. Management Yes For For ELECTION OF DIRECTOR: RICHARD D. MCCORMICK. Management Yes For For ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN. Management Yes For For ELECTION OF DIRECTOR: NICHOLAS G. MOORE. Management Yes For For ELECTION OF DIRECTOR: PHILIP J. QUIGLEY. Management Yes For For ELECTION OF DIRECTOR: DONALD B. RICE. Management Yes For For ELECTION OF DIRECTOR: JUDITH M. RUNSTAD. Management Yes For For ELECTION OF DIRECTOR: STEPHEN W. SANGER. Management Yes For For ELECTION OF DIRECTOR: SUSAN G. SWENSON. Management Yes For For ELECTION OF DIRECTOR: JOHN G. STUMPF. Management Yes For For ELECTION OF DIRECTOR: MICHAEL W. WRIGHT. Management Yes For For WEYERHAEUSER COMPANY WY 962166104 19-Apr-2007 DIRECTOR STEVEN R. ROGEL Management Yes For For DIRECTOR DEBRA A. CAFARO Management Yes For For DIRECTOR RICHARD H. SINKFIELD Management Yes For For DIRECTOR D. MICHAEL STEUERT Management Yes For For DIRECTOR JAMES N. SULLIVAN Management Yes For For DIRECTOR KIM WILLIAMS Management Yes For For SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS Shareholder Yes Against For SHAREHOLDER PROPOSAL ON MAJORITY VOTE Shareholder Yes For Against SHAREHOLDER PROPOSAL ON WOOD SUPPLY Shareholder Yes Against For APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS Management Yes For For WM. WRIGLEY JR. COMPANY WWY 982526105 14-Mar-2007 DIRECTOR THOMAS A. KNOWLTON Management Yes For For DIRECTOR STEVEN B. SAMPLE Management Yes For For DIRECTOR ALEX SHUMATE Management Yes For For DIRECTOR WILLIAM D. PEREZ Management Yes For For AMENDMENT TO THE SECOND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS OF THE COMPANY TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Management Yes For For TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS) FOR THE YEAR ENDING DECEMBER 31, 2007. Management Yes For For WYETH WYE 983024100 26-Apr-2007 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For VOTE TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS Management Yes For For VOTE TO AMEND AND RESTATE THE 2 COMPLIANCE Management Yes For For DISCLOSURE OF ANIMAL WELFARE POLICY Shareholder Yes Against For REPORT ON LIMITING SUPPLY OF PRESCRIPTION DRUGS IN CANADA Shareholder Yes Against For DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder Yes Against For RECOUPMENT OF INCENTIVE BONUSES Shareholder Yes Against For INTERLOCKING DIRECTORSHIPS Shareholder Yes Against For PROPOSAL WITHDRAWN. NO VOTE REQUIRED Management No SEPARATING THE ROLES OF CHAIRMAN AND CEO Shareholder Yes Against For STOCKHOLDER ADVISORY VOTE ON COMPENSATION Shareholder Yes Against For ELECTION OF DIRECTOR: ROBERT ESSNER Management Yes For For ELECTION OF DIRECTOR: JOHN D. FEERICK Management Yes For For ELECTION OF DIRECTOR: FRANCES D. FERGUSSON, PH.D. Management Yes For For ELECTION OF DIRECTOR: VICTOR F. GANZI Management Yes For For ELECTION OF DIRECTOR: ROBERT LANGER, SC.D. Management Yes For For ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management Yes For For ELECTION OF DIRECTOR: RAYMOND J. MCGUIRE Management Yes For For ELECTION OF DIRECTOR: MARY LAKE POLAN, M.D., PH.D., M.P.H. Management Yes For For ELECTION OF DIRECTOR: BERNARD POUSSOT Management Yes For For ELECTION OF DIRECTOR: GARY L. ROGERS Management Yes For For ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management Yes For For ELECTION OF DIRECTOR: WALTER V. SHIPLEY Management Yes For For ELECTION OF DIRECTOR: JOHN R. TORELL III Management Yes For For XCEL ENERGY INC. XEL 98389B100 23-May-2007 DIRECTOR C. CONEY BURGESS Management Yes For For DIRECTOR FREDRIC W. CORRIGAN Management Yes For For DIRECTOR RICHARD K. DAVIS, Management Yes For For DIRECTOR ROGER R. HEMMINGHAUS Management Yes For For DIRECTOR A. BARRY HIRSCHFELD Management Yes For For DIRECTOR RICHARD C. KELLY, Management Yes For For DIRECTOR DOUGLAS W. LEATHERDALE Management Yes For For DIRECTOR ALBERT F. MORENO Management Yes For For DIRECTOR DR. MARGARET R. PRESKA, Management Yes For For DIRECTOR A. PATRICIA SAMPSON Management Yes For For DIRECTOR RICHARD H. TRULY Management Yes For For DIRECTOR DAVID A. WESTERLUND Management Yes For For DIRECTOR TIMOTHY V. WOLF Management Yes For For TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS XCEL ENERGY INC.'S PRINCIPAL INDEPENDENT ACCOUNTANTS FOR 2007 Management Yes For For SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLE OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER Shareholder Yes Against For SHAREHOLDER PROPOSAL RELATING TO FINANCIAL PERFORMANCE CRITERIA FOR THE COMPANY'S EXECUTIVE COMPENSATION PLANS Shareholder Yes Against For XILINX, INC. XLNX 983919101 26-Jul-2006 DIRECTOR WILLEM P. ROELANDTS Management Yes For For DIRECTOR JOHN L. DOYLE Management Yes For For DIRECTOR JERALD G. FISHMAN Management Yes For For DIRECTOR PHILIP T. GIANOS Management Yes For For DIRECTOR WILLIAM G. HOWARD, JR. Management Yes For For DIRECTOR J. MICHAEL PATTERSON Management Yes For For DIRECTOR E.W. VANDERSLICE Management Yes For For PROPOSAL TO RATIFY AND APPROVE AN AMENDMENT TO THE COMPANY'S 1990 EMPLOYEE QUALIFIED STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER BY 2,000,000 SHARES. Management Yes For For PROPOSAL TO APPROVE THE 2,000,000 SHARES TO BE RESERVED FOR ISSUANCE THEREUNDER. Management Yes For For PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS EXTERNAL AUDITORS OF XILINX FOR FISCAL YEAR 2007. Management Yes For For XL CAPITAL LTD XL G98255105 27-Apr-2007 DIRECTOR JOSEPH MAURIELLO Management Yes For For DIRECTOR EUGENE M. MCQUADE Management Yes For For DIRECTOR ROBERT S. PARKER Management Yes For For DIRECTOR ALAN Z. SENTER Management Yes For For TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, NEW YORK, NEW YORK TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Management Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Washington Mutual Investors Fund, Inc. (Registrant) By/s/ Jeffrey L. Steele President, Director and Principal Executive Officer Date: August 30, 2007
